       Case 1:21-cv-00188-JJM-PAS   Document COUNTY
                             PROVIDENCE/BRISTOL 4 Filed 05/03/21
                                                      SUPERIOR COURTPage 1 of 65 PageID #: 32
                                                           SC DOCKET SHEET
                                                             CASE N0. PC—2020-08337
      Erin   Danna                                                                                                 Providence/Bristol County
                                                                                                    Location:
      v.                                                                          ”WWW,
                                                                                                                   Superior Court
     Rhode Island School       of Design                                                             Filed on:     12/02/2020



                                                                    CASE INFORMATION

    Statistical   Closures                                                                        Case Type:       Civil Rights/Job Discrimination
    05/03/2021          Closed-Non Trial—Unassigned-Removed       to Federal   Court
                                                                                                           C asc
                                           ,


                                                                                                                   05/03/2021   Closed
                                                                                                      Status:




           DATE                                                     CASE ASSIGNMENT

                           Current Case Assignment
                           Case Number                          PC-2020-O8337
                           Court                                Providence/Bristol County Superior Court
                           Date Assigned                        12/02/2020




                                                                   PARTY INFORMATION
                                                                                                                          Lead Attorneys              i




'
    Plaintiff                 Danna, Erin      K                                                                        FANNING, STEPHEN T.
                                                                                                                                           Retained
                                                                                                                             4012728250 x000(W)

    Defendant                 Rhode   Island School of Design                                                            RICHARD, STEVEN M
                                                                                                                                           Retained
                                                                                                                                  4014541000(W)

            DATE                                            EVENTS   & ORDERS 0F THE COURT                                                                (




                                                                                                                                                          I




                             EVENTS                                                                                                                       [




           05/03/2021        Closed—Non Trial-Unassigned-Removed            t0 Federal    Court
                                                                                                                                                          ‘




                                                                                                                                                          I




           05/03/2021              Case Removed    to   US Distn'ct Court
                                                                                                                                                              ‘




           04/28/2021         Ea Notice of Removal
                                Rhode Island School ofDesign Notice ofRemoval

           03/29/2021            Amended Complaint Filed
                                Amended Complaint

           12/02/2020              Summons

           12/02/2020          @   Complaint Filed
                                                                                                                                                                  \
                                 Complaint




                                                                            PAGE 1 OF      1                                    Printed on 05/03/2021 at 1:57         PM

                                                                             Page 1
Case 1:21-cv-00188-JJM-PAS Document 4 Filed 05/03/21 Page 2 of 65 PageID #: 33




                                             STATE OF RHODE ISLAND
                                          AND PROVIDENCE PLANTATIONS
                  CLERK’S CERTIFICATE AND TRANSMITTAL OF THE RECORD
                                                           Case Information

     Case   Caption:
                        Danna                                        vs   Rhode           Island School of Design

     Federal Court     Case No. 1:21 -CV-001 88                     State Court    Case N0.
                                                                                              PC'2020'08337

                                                       Record Information

                                                                                     Danna RTS’ complamt- Danna
     Confidential:                  Yes   V           No             Description:


     Sealed documents:              Yes               No   V         Description:



                                                             Certification



I,
      Sharon santlago                             ,
                                                      Clerk of the    Rhode     Island Superior Court for the      County   of

.
     PrOVidence                                       do   certify that the   attached documents are   all   the   documents
included     in   the record   in   the above referenced case.




                                                                                    Clerk of Court


Date; 05/03/2021                                                                    /s/
                                                                                          Sharon Santiago




                                                                 Page 2
                                                                                    By Deputy Clerk




                                                                                                                   m
Case Number: PC-2020-08337
                    CaseCounty
                         1:21-cv-00188-JJM-PAS
Filed in Providence/Bristol
                        PM
                     3:27
Submitted: 4/28/2021 ‘3:27
                               Superior Court
                                               Document 4 Filed 05/03/21 Page 3 of 65 PageID #: 34
Envelope: 3075836
Reviewer: Victoria H




                                                 EXHIBIT          1
                                                                  l


                                 (REMOVAL PAPERS FILED
                               IN U.S. DISTRICT COURT D.R.I.)




                                                        Page 3
Case Number: PC-2020-08337
                    CaseCounty
                         1:21-cv-00188-JJM-PAS
Filed in Providence/Bristol
                        PM
Submittedz.4/28/2021 3:27
                               Superior Court
                                               Document 4 Filed 05/03/21 Page 4 of 65 PageID #: 35
Envelope: 3075836
                        Case 1:21-cv-00188-JJM-PAS                                    Document       1   Filed 04/28/21    Page 1     of 2   PagelD   #2 1
Reviewer: Victoria H




                                                                        UNITED STATES DISTRICT COURT
                                                                      FOR THE DISTRICT OF RHODE ISLAND

                       ERIN K. DANNA,
                                                                Plaintiff,


                       v.                                                                                               C.A. No. 2021-

                       RHODE ISLAND SCHOOL OF DESIGN,
                                                                Defendant.



                                                                                  NOTICE OF REMOVAL

                                    Defendant Rhode Island School of Design (“RISD”) hereby notices the removal of this


                       action from the State of                   Rhode        Island Superior Court, Providence        County (“Providence County

                       Superior Court”), where                        it is   currently pending under Civil Action No. PC-2021-08337, to the


                       United States District Court for the District of Rhode Island.


                                    The case         is   removable under 28 U.S.C. § 1441(a) because                     it   involves federal statutory


                       questions.            A copy of all process and pleadings served upon RISD is attached as Exhibit A.

                                    As grounds            for   its   removal of this matter,        RISD   states as follows:


                                        I.         TIMELINESS OF REMOVAL

                                    On       April   7,   2021,        RISD was        served with a     summons and    a copy of Plaintiff’s   amended

                       complaint.             Accordingly,              RISD     is   timely ﬁling this notice of removal within the thirty-day




                                       II.



                                   Because
                                                   m
                       deadline set by 28 U.S.C. § l446(b)(1).




                                                     Plaintiff ﬁled the               amended complaint      in   Providence County Superior Court,


                       venue      is   proper in this Court because                     it is   the “district and division embracing the place    where

                       [this]    action       is   pending.” 28 U.S.C. § 1441(a).




                       485 2—663 I-6007.l




                                                                                                 Page 4
Case Number: PC-2020-08337
                    CaseCounty
                         1:21-cv-00188-JJM-PAS
Filed in Providence/Brlstol
                        PM
Submitted: 4/28/2021 3:27
                               Superior Court
                                               Document 4 Filed 05/03/21 Page 5 of 65 PageID #: 36
Envebpei 3075836
Reviewer: Victoria H
                        Case 1:21-cv-00188-JJM-PAS                      Document 1          Filed 04/28/21            Page 2   of 2   PageID   #2   2




                                    III.        BASIS   FOR REMOVAL: FEDERAL QUESTION JURISDICTION
                                    The Court has       federal question jurisdiction under          28 U.S.C.    § 1331 because Plaintiff has


                       pled causes of action under the following laws of the United States: Title VII of the Civil Rights


                       Act of 1964, 42 U.S.C. §20006, and               Title   IX of the Education Amendments of 1972, 20 U.S.C. §

                       168 1(a).


                                    IV.         CONCLUSION

                                    WHEREFORE,              Defendant RISD respectfully requests that the Court take subject matter


                       and personal jurisdiction over             this action   and issue    all   necessary orders and process to remove


                       the action           from the Providence County Superior Court.

                                   RISD        will ﬁle a   copy of this notice of removal with the Clerk of the Providence County

                       Superior Court.


                                                                                            RHODE ISLAND SCHOOL OF DESIGN

                                                                                            By     lts   Attorneys,


                                                                                            /s/   Steven    M. Richard
                                                                                            Steven M. Richard (#4403)
                                                                                            Nixon Peabody LLP
                                                                                            One     Citizens Plaza, Suite 500
                                                                                            Providence, RI 02903
                                                                                            Tel: (401)      454-1020
                                                                                            Fax: (401) 454-1030
                       Dated: April 28, 2021                                                Email: srichard@nixonpeabodv.com



                                                                    CERTIFICATE OF SERVICE

                                    I     on the 28th day of April, 2021, I ﬁled this Notice of Removal via the Court’s
                                        certify that
                       CM/ECF            and served a copy electronically upon Stephen T. Fanning, Esq. at
                                            system
                       stephenfanning@111sn.com


                                                                                            /s/   Steven M. Richard




                       4852-663 I -6007.l




                                                                                   Page 5
Case Number: PC-2020-08337
                    CaseCounty
                         1:21-cv-00188-JJM-PAS
Filed in Providence/Bristol
                        PM
Submitted: 4/28/2021 3:27
                               Superior Court
                                               Document 4 Filed 05/03/21 Page 6 of 65 PageID #: 37
E“V6'°Pei 3075836
Reviewer: Victoria H
                      Case 1:21-cv-00188-JJM-PAS Document 1—1     Filed 04/28/21   Page 1   of   24 PagelD   #:   3




                                                EXHIBIT A
                               TO NOTICE OF REMOVAL




                                                         Page 6
Case Number: PC-2020-08337
                        County Superior Court
Submitted. 4/28/2021
                    Case  1:21-cv-00188-JJM-PAS Document 4 Filed 05/03/21 Page 7 of 65 PageID #: 38
Filed in Providence/Bristol
                      27 PM
                        3:
E“"e'°pe 3075836
Reviewer: Victoria H
                        Case       1. 21-   cv—00188-JJM-PAS                                  Document                         1-1               Filed 04/28/21                              Page 2                of   24 PagelD        #2    4




                                                                                                                           STATE OF RHODE ISLAND


                                                                                              SUPERIOR COURT
                                                                                                  SUMMONS
                                                                                                                       Civil Action File                                   Number
                                                                                                                       PC-2020-08337
                  Plaintlﬁ                                                                                             Attorney for the Plalnﬂﬂ or the Plaintiff
                  Bn‘n Danna                                                                                           StcjhonT Fanniqg
                   v.                                                                                                      ggsof the Plalnﬂﬂ's Attorney or the Plalnﬂﬂ‘
                                                                                                                                  UmMAIN
                  Rhode Island School ofDesigx
                  Defendant
                                                                                               ‘


                                                                                                       n       -
                                                                                                                       §%        M&ﬂ                                            ST
                                                                                                                                                                               02903

                  LichtJudicial        Complex                          x                                              égjdl'ﬂﬂijhé
                                                                                                                           "

                  Providence/Bristol County                                      7.
                                                                                                                               "College-
                                                                                                                                                                                                                                                       '
                 250 Beneﬁt Street                          “r
                                                                 1:                                                    ’Frowdanbekl 02903
                 ProvidenceRl 02903                              hm         '7

                                                                                      k                    c


                 1401)222-3250                                                            ~        '

                                                                                                               -»                    a
                                                                                                                                                                           '


                                                           u?“                                                         I                                                               ~,r              ..




                  Townnwnw mciulmﬁmaohﬁm                                                                                                                                                                     :-                   m
                                      mm
                                                                                                                                                                                                                                                   I

                                                                             ’
                                                                                                                                                                      :3                                            I    gm.
                   rmeéa med             w
                                                                                                       ‘                                                                                                                                       1

                                           lg        Plaintiﬁ‘i‘léa
                                                                                          g

                                                                                                                                                          ﬁat inward. ﬁ                War                              “’




                                                                                                                                                                                                                               W
                                                                       M                                                                                                                               r.                      ﬂing
                        gayva.Y                            herebyjannmbnbd ana                                                                                                                                                        $633!
                  indicated     $9            Yb};                                                                                                                                                uniﬁ?
                  aw                                                                                                                                                                   mmyou
                              I; listed»;

                                IBWOM
                  days aﬂer service o

                        If   you
                                         oMgdgx
                                                      an answ'er


                                          do so judph‘ent‘ b.
                                    fail to
                                                                       to the ubnipla‘mt

                                                                       uggnw
                                                                twill he taken
                                                                                          you.             exchmva
                                                                                                                       which             is      herewuﬂwerved


                                                                                                                                                      against
                                                                                                                                                                  “m                    -  -
                                                                                                                                                                                             Wuhan
                                                                                                                                                                                             a   wt

                                                                                                                                                                               ganja? theﬂyff demanded
                                                                                                                                                                                                             -,»
                                                                                                                                                                                                                                       (26)


                                                                                                                                                                                                                                      in the
                  complaint.        Your answer munnlsobc ledvnﬁ the noun.                                                                            '




                                                                                                                                                                                 m
                        As provided
                 the complaint 1s for
                                            m Rule 13$) of (he suﬁarmrpowt Rﬂwgf Civﬁ
                                                damage
                 vehicle or unless otherwisé pmvidjyd
                                                                                          ?QW                      MR
                                                                                                                    M  ?
                                                                                                                                                 “mp
                                                                                                                                                                  ‘.



                                                                                                                                     angwgr inhaﬂhbeﬂa counterclaim any related
                                                                                                                                                                                                 n.
                                                                                                                                                                                                      the relief demanded [n
                                                                                                                                                                                                      or control of a motor


                 claim which you
                 any other action
                                            may have against thg Plain
                                                       _
                                                                                                           ,tf3(

                                                                                                           munch
                                                                                                           a
                                                                                                             M     _
                                                                                                                               w     _
                                                                                                                                         -
                                                                                                                                             .




                                                                                                                                                  ‘
                                                                                                                                                      I
                                                                                                                                                          ‘



                                                                                                                                              hgfbaﬂed from making such claim
                                                                                                                                                          ”Mr"
                                                                                                                                                              7   ,
                                                                                                                                                                      i
                                                                                                                                                                                                                                         m

                 This    Summons was generated on                     12/2/2020.                                                IJHem-y Kinch
                                                                                                                                Clerk



                                                                 Witness the seaI/watcmark of the Superior Court




                 SC-CMS-l           (revised July 2014)




                                                                                                                           Page 7
Case Number: PC-2020-08337
                    CaseCounty
Filed in Providence/Bristol
                        PM
Submitted: 4/28/2021 3:27
                               Superior Court
                         1:21-cv-00188-JJM-PAS Document 4 Filed 05/03/21 Page 8 of 65 PageID #: 39
Enve'OPe= 3075836
                            Case 1:21-cv-00188-JJM-PAS Document                                                                            1-1            Filed 04/28/21                                          Page 3               of     24 PagelD             #2   5
Reviewer: Victoria H




                                    STATE 0F RHODE ISLAND AND                                                                 I

                                                                                                                                                                               ‘
                                                                                                                                                                                       PROVIDENCE PLANTATIONS


                                                                                                              SUPERIOR COURT
                  Plaintiff                                                                                                                                                                      Clvll Action File                         Number
                  Erin Danna                                                                                                                                                                     PC-2020-08337
                   v.
                  Rhoda           Island School           of Desigu
                  Defendant




                                                                                                                                                               ’




                            n With the Defmdmwmnally                                                                              \_                                       ‘
                                                                                                                                                                                           -'s:“~
                                                                                                                                                                                                           .3":


                                                                                                                                       1           I


                                                                                                                                                                                                                                   é

                            D At the Defendant‘s dwellmgmm Mpg» omﬁgﬁemlhmmmf mutaglf age gud dismay
                    'ﬁml‘mmm
                        n    i
                                                h    H
                                                                                    .
                                                                                                          ‘

                                                                                                                  9
                                                                                                                                   ' w
                                                                                                                                   ”ﬂ”         r+§'.1?   5a}
                                                                                                                                                                                   r

                                                                                                                                                                                                    ‘fi'
                                                                                                                                                                                                           W 4W            “:-         ﬁm-k
                                                                                                                                                                                                                                       t?“                   {g'
                                                                                                                                                                                                                                                                   "3   1v
                                 Nﬂo
                                                                          .




                                                         ,“Iqf                                                                                                                                                                                     14;   .


                                                                                   lug ?nddiscngonm
                                                                                                                                                                                                                                                   '                     '
                        \                                                                                                                                      3‘44                                                        '7‘

                    ’
                                                                              ..
                                                                                                                                                                                   :f                  I
                                                                                                                                                                                                                      1.
                                                                                                                                                                                                                                   :   g     M»;
                            ngﬂdmsofgweﬂ‘ng'hdusam                                                            lwébfabddc                                                   *Qlﬁj                             ’_
                                                                                                                                                                                                                           ‘
                                                                                                                                                                                                                                                         .




                                 Age
                                            ‘              ‘




                                                               ‘
                                                                    “-
                                                                                             “5:51;“                              km           I
                                                                                                                                                         "t”                           «mm                                     ‘




                                 Relationshnptoﬂfenefmdamhh                                           1       .
                                                                                                                          1
                                                                                                                                                       r‘*§'.‘-"i».
                                                                                                                                                                                   ,   _     .
                                                                                                                                                                                                                      ‘




                        D With an agent authoﬂzeﬁzbysappolnmon by?law                                                                          t_o     :mgive qupgooess
                                                                    gm
                                                                                                                                                                                                                           '

                                 Name ofauthon'zed                                 c”   g‘
                                                                                             a   .‘       :3“;w                                                       w.                                          -
                                                                                                          A
                                                                                                                      ‘

                                 If the   agent     is   one       desi
                                 as noted below.


                                                                                                                                           a


                        D With a guardian or conservator of the Defendant
                             Name of person and designation

                        D By delivering said papers to the attorney genera! or an assistant attorney general if saving the state.
                        D Upon a public corporation, body, or authority by delivering said papers to any ofﬁcer. director, or
                                 manager.
                                 Name      ofperson and designation




                                                                                                                                  Page     l   of 2



                SC-CMS-l               (revised July           20 l4)




                                                                                                                                       Page 8
Case Number: PC-2020-08337
                         County Superior Court
Submitted. 4'l28/2021
                     Case
Filed in Providence/Bristol
                           1:21-cv-00188-JJM-PAS Document 4 Filed 05/03/21 Page 9 of 65 PageID #: 40
                       27 PM
                        3:
E“"e'°pe 3075836
                        Case       1: 21-cv-00188-JJM-PAS                                       Document                                      1-1                  Filed 04/28/21                                                               Page 4                   of   24 PagelD   #:   6
Reviewer: Victoria H




                                                                                                          >




                              STATE OF RHODE ISLAND AND                                                                                                                          V
                                                                                                                                                                                                PROVDBNCE PLANTATIONS


                                                                                                SUPERIOR COURT
                       Upon a private corporation, domestic or foreign:
                        D By delivering said papers to an omcer or a managing or general agent.
                          Name of person and designation
                        D By leaving said papers at the oﬁce of the corporation with a person employed therein.
                          Name of person and designation                                                                                                                                                                                                                            -




                        U By delivering said papers to an agent authorized by appointment or by law to receive service ofprocess.
                         Name ofauthorized agent
                             lfthe agent is one designated
                                                                 “u. an
                                                                           -
                                                                                                ”M
                                                                                       bgsggmbmewtﬁ
                                                                                                                              ‘




                                                                                                                                  A
                                                                                                                                          ’




                                                                                                                                                                             ‘




                                                                                                                                                                                     f‘j‘
                                                                                                                                                                                                                '
                                                                                                                                                                                                                     '




                                                                                                                                                                                                                          _
                                                                                                                                                                                                                                  ce as required by statute was given
                                                                                                                                                                                     ‘y.
                                                                                                     d'
                                                                                                                                                                                                    "?"MT
                                                                                                                                                                                                      m
                             as noted below.
                                                                        .r
                                                                             '
                                                                                 _.p
                                                                                       ﬁg                 23                                          I
                                                                                                                                                                  9’
                                                                                                                                                                       I




                                                                                                                                                                       4
                                                                                                                                                                           w
                                                                                                                                                                           "h        m      w
                                                                                                                                                                                                n   .


                                                                                                                                                                                                        .1

                                                                                                                                       tiff“3);"                                                     ‘:                           {mi                                                          _
                                                                                                                                                                                                                                                    .3,




                                                                                                                                                          I




                                                                Lg‘?‘                  7“       i,

                                                                                                                                                                   §BR‘V
                                                                                       1




                                                                                            Y         "
                                                                                                                  w
                                                                                                     lgc'm:§;,l‘.~'n‘¥?                                                                         -


                                                                                                                                                                                                        '
                                                                                                                                                                                                                    1;,
                                                                                                                                                                                                                                    .
                                                                                                                                                                                                                                            .   .
                                                                                                                                                                                                                                                               'V
                                                                                                                                                                                                                                                                    ’-
                                                                                                                                                                                                                                                                     .




                                                                                                                                              ENS?
                                                           ﬁng:                                                                                                                                                               7




                                      '

                                          .-


                                          V
                                              _
                                                   WMQW                                              3;}:‘1'w
                                                                                                          mam: m Dmm’saanma ﬁﬁsrw; “313$
                                                                                                                                                                                                                                        .




                                                                                                                                                                                                                                                          p:



                                                       J
                  Signature                                                                                                                                       .i
                                                                                                                                                                           :2.

                                                                                                                                                                  mfg;
                 Stateof                                   w
                                                               ._                                                     .
                                                                                                                                                                                                a                                           a
                                                                    _              y                                                  V

                                                                                                 ‘                g       '


                 County of                                          .3173»                                ‘jfl:                                                                                                           .




                                                                                                              *
                                                                                                                                              "
                                                                                                                                  é'
                       0n    ans                                                                                                                      barge tn‘é‘g                                                                              igned notary public, personauy
                 appeared
                                                                                            a
                                                                                                “1-,.                                                                       -<..
                                                                                                                                                                                            VL‘             .
                                                                                                                                                                                                                                  U         personally                   lmown   to the notary
                                                                                                "U                                    "                       r

                or      D      proved             to   the          notary
                                                                                                                          '
                                                                                                                                                  "

                                                                                                                                                                       v

                                                                                                                                                                            Emdmce                                                 of                 identiﬁcation,              which was
                                                                                                                                              ,   to.             be the person                                                   who           signed above in                  my prmncc,
                and who swore or afﬁrmed to the                                  nomy mat the contents of the document are truthful                                                                                                                                 to the best of his or her
                knowledge.
                                                                                                                          Notary Public:
                                                                                                                          My commission expires:
                                                                                                                          Notaryridentiﬁcation number:

                                                                                                                      Page 2 of2
                                                                                                                                                                                                                                                     L



                SC-CMS-l (mised July 2014)




                                                                                                                                      Page 9
Case Number: PC-2020-08337
                   Case County
                        1:21-cv-00188-JJM-PAS
Filed in Providence/Bristol
                        PM
Submittedz-4/28/2021 3:27
                               Superior Court
                                              Document 4 Filed 05/03/21 Page 10 of 65 PageID #: 41
Envelope: 3075836      Case 1:21-cv—00188-JJM-PAS                     Document         1-1     Filed 04/28/21     Page 5      of   24 PageID   #2   7
Reviewer: Victoria H




                              State   ol'   Rhode Island                                                        Providence,     SC

                              ERIN .K. DANNA
                                            Plaintiﬂ's
                              v.                                                                C.A. NO. PCo2020-08337


                              RHODE ISLAND SCHOOL 0F DESIGN
                                        Defendant



                                                                      AMENDED COMPLAINT

                                                                INTRODUCTORY STATEMENT

                              The action      is   commenced by ERIN K.         DANNA (hereinafter “Danna” or “Plaintiff‘)

                              against   Rhode       Island School    of Design (hereinaﬂer “Defendant" or “The School")             in



                              order to remedy or seek relief for the Defendant’s unlawful and discriminatory


                              employment           practices based   on gender and     related retaliation. in violation of The    Rhode


                              Island Fair     Employment      Practices Act.    tllc   Rhode   Island Civil Rights   Act and other state


                              and   federal laws.


                                                                      JURISDICTION AND VENUE

                                        1.          Jurisdiction of the Court   is   invoked pursuant to R.l.G.L. 8-2-l3 and 8-2-14.


                              All conditions precedent to establishing this Court‘s jurisdiction over this action have


                              occurred or have been complied with.




                                        2.          Considerations of judicial economy. convenience, and fairness to the


                              litigants     warrant exercise of the court‘s supplementaljurisdiction with respect to Plaintiffs


                              state   law claims. Plaintiffs slate claims are so related to          Plaintiff's federal   claims that they


                              form part ofthc same case or controversy.




                                                                                  Page 10
Case Number: PC-2020-08337
                   Case County
                        1:21-cv-00188-JJM-PAS
Filed in Proviqence/Bristol
                        PM
Submitted: 4/28/2021 3:27
                               Superior Court
                                              Document 4 Filed 05/03/21 Page 11 of 65 PageID #: 42
$$$$va    3?;3336H    Case 1:21-cv-oo188-JJM-PAS                               Document 1-1           Filed 04/28/21         Page 6    of   24 PageID   #z   8




                                     3.               Venue      is   proper   in   the district pursuant to i_n_te_r;lj_a_, R.l.G.L. 9-4-4 because:


                                     a.              The    alleged unlawful practices occurred and/or arc continuing to occur


                                                     within the State of Rhoda Island, and in thejudicial                 disttict;



                                     b.              all   records relevant to the alleged unlawful practices are maintained and


                                                     administered in the Defendant’s place ofbusiness in the City of Providence,


                                                     Rhoda       Island;


                                     c.              Plaintiff        Danna would         currently be enjoying all rights, beneﬁts, and


                                                     privileges       of her employment, as a         full-time   empioyee of Defendant.      in the



                                                     City of Providence, Rhode                   Island.   but   for   the Defendant’s unlawful


                                                     practices.




                                     4.               Plaintiff timely         ﬁled a formal Charge of Discrimination with the U.S. Equal


                              Employment Commission ("EEOC“),                            alleging lhal she had been discriminated against        on


                              the basis   ol'   her gender and suffered retaliation as a result of her protected status.




                                     5.               Plaintiff       Danna has complied with              all jurisdictional    prerequisites   and


                              conditions precedent to the ﬁling ofthe action in state court, in each of its counts. including


                              requesting Right             To Sue       Authorization, if necessary. from the pertinent administrative


                              agencyﬁcs). (Attachment A)

                                                                                         THE PARTIES

                                      6.              At   all   times material to this Complaint, the Plaintiff, Erin Danna, was an


                              individual.       is   a residcnl of Providence.            Rhoda Island.




                                                                                             Page 11
Case Number: PC-2020-08337
                   Case County
                        1:21-cv-00188-JJM-PAS
Filed in Providence/Bristol
                        PM
Submitted: 4/28/2021 3:27
                               Superior Court
                                              Document 4 Filed 05/03/21 Page 12 of 65 PageID #: 43
Envelope: 3075836      Case 1:21-cv-00188-JJM-PAS Document 1-1                           Filed 04/28/21           Page 7    of    24 PagelD      #1   9
Reviewer: Victoria H




                                        7.     The Defendant. RI School of Design,             is   duly licensed to do business in the


                                                                owns, operates, and maintains a school with a principal place
                                                                                                                              of
                              State of Rhode Island.       It




                              business at 2 College Sheet. Providence. RI 02903.




                                                                                                                           has
                                        8.     At   all   times material to the allegations ofthe Complaint. the Defendant

                                                                                          more employees         in the State     of Rhoda
                              continuously, and ddes now, employ at least 50 or


                              Island.




                                                                                                                            has
                                        9.     At   all   times material to the allegations of the Complaint. the Defendant

                                                                                          commerce within         the   meaning of those
                              continuously bcen engaged in an industry affecting


                              terms as applicable to pertinent provisions of the        R.l. Civil      Rights Act, R.I.G.L. 42-1 l2-l.




                                         l0.   At all times material      lo the allegations   ofthe Complaint. Defendant was and


                                                                                                             in pertinent provisions       of
                              is   an “employer“ within lhc meaning of that term as applicable

                                                                                                 other statutes at issuc in
                              the R.I.G.L. 42-I I2-l ct seq.. and as interpreted pursuant lo the


                              this Complaint.




                                                                                                                            ol'
                                         ll.               Plaintiff is   an “individual(s)“ within the meaning                   pertinent


                                                                                                provisions ofthat statute.
                              provisions deﬁning that tcrm, and an individual coveted under the


                              and as interpreted pursuant          to the other statutes at issue in this     Complaint. At        all   times


                              material lo the allegations ofthis Complaint.




                                                                                Page 12
Case Number: PC-2020-08337
                   Case County
                        1:21-cv-00188-JJM-PAS
Filed in Providence/Bristol
                        PM
Submitted: 4/28/2021 3:27
                               Superior Court
                                              Document 4 Filed 05/03/21 Page 13 of 65 PageID #: 44
Emmpei     3075836
                       Case 1:21-cv-00188-JJM-PAS                      Document
Reviewer: Victoria H
                                                                                           1-1   Filed 04/28/21          Page 8        of     24 PagelD     #:   10




                                     l2.          At   all   times material to the action, the Defendant was and                  is   an employer


                              covered under and subject to the provisions of R.I.G.L. § 42-1 12-1                     ct seq.




                                     l3.          On    infomation and           belief,   and   at all times pertinent to this          Complaint.


                              managers and supervisors of the Defendant, and any others engaging                                in discriminatory



                              workplace treatment of Danna, were each a person acting                      in   furtherance     of the   interest of.



                              on behalf           and as the agent of the Defendant, with respect to                     all   allegations of this
                                            of,


                              Complaint. and they knew or should reasonably have known of their unlawful conduct.




                                                               FACTS APPL!CABLE T0 EACH COUNT

                                      l4.         Plaintiff    is   female.


                                      l5.         Pursuant to a        letter   dated April 2. 20l9, Plaintiff was hired for a one-year


                              European Honors Post Baccalaureate (EH8) Fellowship position                          at   Defendant RISD.


                                      l6.         This Fellowship required that Plaintiff live              in   the Palazetto Cenci August


                                                                                 The terms of this     position   were outlined          in   a written
                              20. 2019 through June 30, 2020.


                              contract executed by the              Empioyer and the        Plaintiff on April 2,   2019 and April             8,   2019,


                              respectively.


                                      l7.         Aﬂer       Plaintiff‘s   appointment, she informed the Employer that she had a


                              small child and husband that would aiso accompany her during her stay in                            Rome.

                                      l8.          Upon      learning that Plaintiff had a child and husband. the                             Employer


                              attempted lo dissuade her from taking the position.




                                                                                      Page 13
Case Number: PC-2020-08337
                   Case County
                        1:21-cv-00188-JJM-PAS
Filed in Providence/Bristol
                        PM
Submitted: '4/28/202'1 3:27
                               Superior Court
                                              Document 4 Filed 05/03/21 Page 14 of 65 PageID #: 45
Envelope: 3075836      Case 1:21-cv-00188—JJM-PAS Document                         1-1        Filed 04/28/21       Page 9      of   24 PageID       #z   11
Reviewer: Victoria H




                                      l9.      In    June 2020. Plaintiffs job standards were altered             in   an attempt     to   make

                                                                              She was informed        that she   would be      living in an
                              the position untenable for a mother.


                              apartment that was unsanitary and unsuitabIe for a fami Iy, comparable to
                                                                                                                        a dormitory room.


                                     20.       Plaintiff   was     also denied the correct infomation to obtain the proper


                              paperwork     for hcr family lo initially      accompany her abroad.

                                     2|.       On December 6, 20] 9,          Plaintiff ﬁled    a complaint detailing bullying starting

                                                                                                                She
                              from the time she accepted the job and informed the Employer that she had family.
                                                                                                       a


                                                                   Employer subsequently changed her job description                       to her
                              further complained that the


                              detriment.


                                      22.       In   retaliation    for hcr complaints, Plaintiff            was subjected     to disparate



                              treatment and retaliation. This culminated in her discharge on or around
                                                                                                                          March     l3. 2020.



                                      23.       In   or about the   last   week of‘February 2020,        Plaintiffwas unable to attend a


                                                                                                         with immigration
                              southern Italy tour trip with her assigned students, due to an appointment


                              ofﬁces which she was required to attend.

                                      24.       Plaintiﬁ‘s supervisors        were aware      that she   would be absent from the ﬁrst


                              part ofthe tour but      Would join    the   group for the second      part.



                                      25.       Plaintiff was      informed that   it   was   not necessary for her to attend.


                                      26.       Plaintiff received     an email on February         26m   stating that,   due to the Covid-


                              l9 pandemic, the students. the lead of the           program» titled        the "Chief Critic" and Plaintiff


                              would be moved from Rome              to Providence for the remainder ofthe          EHP semester.

                                      27.       Due    to Plaintiff‘s family being with her. not          knowing      if Plaintiff   would be


                              provided medical insurance and what type of housing she would be placed in                              when she


                              arrived in Providence. Plaintiff requested to remain in             Rome to perform her duties virtually.




                                                                                 Page 14
Case Number: PC-2020-08337
                     Case County
                          1:21-cv-00188-JJM-PAS
Filed in Proyidence/Bristol
Submitted: 4/28/2021 3:27 PM
                                 Superior Court
                                                Document 4 Filed 05/03/21 Page 15 of 65 PageID #: 46
Envempei 3075835|§ase         1:21-cv-00188-JJM-PAS                   Document             1-1        Filed 04/28/21               Page 10   of   24 PageID    #:   12
Reviewer: Victoria




                                        28.         Plaintiff also requested that her contract              be revieWed and amended to reﬂect


                               the   move to Providence.

                                        29.         The Employer denied her request to remain                    in   Rome and work remotely and

                               informed her that she had            until   March     5,   2020 to join her group             in   Providence or end her


                               contract.


                                        30.         The Defendant terminated               Plaintiff‘s   employment effective March               l3,   2020


                               and gave the reason         that she   abandoned her students and defected from her job.


                                        3   l.      Aﬂer the Employer ended                Plaintiff‘s contract       it   subjected Plaintiffto further


                               retaliation       by attempting     to evict her      from her living quarters              in the   Cenci during Rome's


                               shutdown.


                                        32.          Plaintiff's   male director was not required              to relocate to        Providence and was


                               allowed to perform his duties            in   Rome.

                                        33.          Plaintiﬂ‘s    male director was             in   support of her remaining in             Rome and

                                assisting him, yet Plaintiff was            slill   sent home.


                                        34.          Plaintiﬂ‘was informed by the Employer that                       if she   did notjoin the group in


                                Providence she would be terminated.


                                         35.         Although Plaintiff requested              to     remain   in Italy to         continue working with


                                students onlinc. she        was    told repeatedly that she              had to vacate lhe Ccnci and return to


                                Providence because         it   was necessary        for her to     work   face to face with students.


                                         36.         The   students never returned to the               RISD campus and were             not going lo for


                                the entire    month of March, while they were quarantined at a hotel                           in   Providence or   at their



                                family homes.




                                                                                           Page 15
Case Number: PC-2020-08337
                   Case County
                        1:21-cv-00188-JJM-PAS
Filed in Providence/Bristol
                        PM
Submitted: 4/28/2021 3:27
                               Superior Court
                                              Document 4 Filed 05/03/21 Page 16 of 65 PageID #: 47
Envempei   3075835Case 1:21-cv-00188-JJM-PAS                        Document    1-1      Filed 04/28/21         Page 11     of   24 PagelD   #2   13
Reviewer: Victoria H




                                        37.      Although     Plaintiff repeated requests lo     work online with the students were

                                                                               for "face to face pedagogy,“ the      day she received
                              Iumcd down because of the alleged need

                                                                                            rest ofthe staff received notice
                              notice ofher termination for not returning to Providence, the

                                                                                              short or long term shutdown.
                              to prepare for online instruction because ofthe probability ofa


                                                                          and repeatedly requested to be reinstated         to continue
                                        38.      Plaintiff immediately


                              hcr contract, with no response from RISD, and her email
                                                                                      was subsequently taken down.


                                        39.       Plaintiff stopped receiving   pay and her health insurance was terminated.


                                        40.       Plaintiffs parents contacted     RISD    requesting information and received no


                              response.       They were ﬁnally informed     that Plaintiff‘s position had been terminated because


                                                                                               Plaintiffs supervisors   were continuing
                              there   was no longer an BHP program, even though

                              the   EHP   program with students       after they   had   all   returned   home aﬁer the RISD campus

                              closed.

                                                                                                           students were
                                        4|.       All of Plaintiff's duties were reassigned and Plaintiffs


                              incorrectIy informed that Plaintiﬁ'quit.


                                                  Plaintiff   was   directed by the Provost not to discuss her             employment
                                        42.


                              situation with the students.


                                                  Plaintiff   had nowhere to   live in    Providence as      RISD gave   her no time or
                                        43.


                              ﬁnancial assistance to       ﬁnd housing    for her family.


                                                                                                                to ﬁnish out the
                                        44.       The   actions taken against the Plaintiff by not allowing her


                                                                                                   altowcd to do Was
                              remainder of her contract, as every other education staff member was
                                                                                                                                      in



                              clear retaliation for Plaintiff asserting her rights to a lawful
                                                                                                          work environment.




                                                                               Page 16
Case Number: PC-2020-08337
                   Case County
                        1:21-cv-00188-JJM-PAS
Filed in Providence/Bristol
                        PM
Submitted: 4/28/2021 3:27
                               Superior Court
                                              Document 4 Filed 05/03/21 Page 17 of 65 PageID #: 48
Envebpei   30758350ase 1:21-cv-00188-JJM-PAS                          Document 1-1          Filed 04/28/21        Page 12      of   24 PagelD   #:   14
Reviewer: Victoria H




                                                                                                   until the   end of June, but     Plaintiﬁ'
                                       45.          RISD   staff   and students were paid out

                                                                                                                       order to qualify she
                              was not paid because RISD terminated her before the date by which
                                                                                                                  in



                              needed    to   be employed.

                                                                was   treated
                                                                                'm a disparate    manner as compared          to her   male
                                       46.          Plaintiff


                              counterparts.


                                       47.          The Defendant's conduct          reﬂects. in both purpose and effect. a blatant,


                                                                                                                against the
                              willful, and/or        maIicious pattern of discrimination and unlawful treatment

                                                                                                             reckIcss. and/or
                              Plaintiff based       on her gender. Such conduct has involved an intentional,


                              cailous indifference to the smtutorily protected rights
                                                                                      of the Plaintiff as a result of her


                              gender.


                                        48.         The Defendant's conduct          reﬂects, in both purpose and effect, a blatant,


                              willful. andror malicious pattern           of retaliation and unlawful treatment against the Plaintiff

                                                                                     believed to be unlawful.
                              because shc complained of conduct which she reasonably

                                                                                   COUNT!
                                                        RHODE ISLAND CIVIL RIGHTS ACT 0F                          1990
                                                               R.I.G.L. SECTION 42-1124


                                        49.          The allegations contained      in   Paragraphs 1-48 above are incorporated herein


                              by reference         in their entirely.




                                                     The Defendant’s          discriminatory    conduct,   policies,    and practices are
                                        50.

                                                                                                             R.l.G.L. 42-1 l2-
                              violativc      of the provisions of the Rhoda Island Civil Rights Act of I990,

                               |   m,        by:


                                               interfering with Plaintiff‘s right to avail herselfofthe
                                                                                                        full           and equal beneﬁt and
                                        a.



                                               protection of state      and   federal laws intended lo prevent discrimination based on


                                               gender;




                                                                                    Page 17
Case Number: PC-2020-08337
                     Case County
                          1:21-cv-00188-JJM-PAS
Filed in Providence/Bristol
Submitted: 4/28/2021 3:27 PM
                                 Superior Court
                                                Document 4 Filed 05/03/21 Page 18 of 65 PageID #: 49
Envebpei 3075835|g3ase        1:21-cv-00188-JJM-PAS              Document        1-1   Filed 04/28/21          Page 13    of   24 PageID   #2   15
Reviewer: Victoria




                                       b.    depriving Plaintiff of the status, beneﬁts, privileges, and other terms and


                                             conditions accruing to the    employment       relationship to   which she was entit|ed;


                                       c.    treating Plaintiff in a hostile,   demeaning, and othewvisc unlawful manner based


                                             on her gender;

                                       d.    causing Plaintiff lost income, beneﬁts and damage to her professional


                                             reputation:


                                       e.    causing   Plaintiff   humiliation.    emotional     distress     and   ham   lo   personal


                                             reputations.




                                       51.       The unlawful      practices engaged in by the Defendant            were motivated by


                                impermissible and unlawful considerations concerning Plaintiff‘s gender. Such practices


                                include, but arc not limited to. the Defendant:


                                                 a)        subjecting   Plaintiff lo   discriminatory terms and conditions of


                                       employment because ofhcr gender;

                                                 b)        subjecting Plaintiff to discriminatory conduct;


                                                 c)        termination of Plaintiff;


                                                 d)        retaliating against Plaintiff.




                                       52.       But for the Defendant’s intent to discriminate against Plaintiff based on her


                                gender, Defendant would not have subjected her to discriminatory conduct. The Defendant


                                purposefully, maliciously. and withoutjustiﬁcalion or excuse. look discriminatory action


                                with respect to Plaintiff's employment because of Plaintiff‘s gender.




                                                                                Page 18
Case Number: PC-2020-08337
Filed in Providence/Bristol County Superior Court
                  Case 1:21-cv-00188-JJM-PAS Document 4 Filed 05/03/21 Page 19 of 65 PageID #: 50
Submitted: 4/28/2021 3:27 PM
Envelope: 3075836Case 1:21-cv-00188-JJM-PAS                    Document 1-1            Filed 04/28/21        Page 14      of   24 PagelD   #1   16
Reviewer: Victoria H




                                                                                                                                      l0




                                    WHEREFORE,           Plaintiff prays that judgment         be entered herein against Defendant.


                         and     in favor    of   Plaintiff for all   damages and equitable         relief available, as hercinaﬁer



                         requested.




                                                                                           ‘




                                                              COUNT u
                                               THE RI wmsrLEBLOWERs'  PROTECTION ACT
                                                                         TITLE 28
                                                                      SECTION 28-50-:

                                     53.      The   allegation in paragraphs [-52, above, are incorporated herein              by


                             reference, in their entirely.


                                     S4.       The Defendant’s conduct          in the termination   of Plaintiff was motivated by


                             an intent to discriminate against the Plaintiff and        retaliate against the Plaintiff



                             because, inter alia, she objected and asserted conduct which they             knew or reasonably

                             believed to be a violation oftheir rights under federal andr'or state law.


                                     55.      But for the Defendant‘s intent to       retaliate against the Plaintiffs   because of


                             the conduct referenced in the previous paragraph, Defendant               would not have    retaliated



                             against the Plaintiff. subjected Plaintiff to discriminatory terms          and conditions of


                             employment or terminated        her.


                                     56.     Defendant's conduct       is in   violation of the RI Whistlcblowcrs‘ Act,        RIGL

                             section 28-50-0l er seq.


                                     57.       As   a result of Defendant’s unlawfui conduct, Plaintiff has suffered severe


                             distress,   with resulting physical andlor emotionai injuries. humiliation. harm to her


                             reputations, lost wages, lost opportunities for advancement, attorney's fees.
                                                                                                                     and other


                             damages.




                                                                                Page 19
Case Number: PC-2020-08337
                     Case County
                          1:21-cv-00188-JJM-PAS
Filed in Providence/Bristol
Submitted: 4/28/2021 3:27 PM
                                 Superior Court
                                                Document 4 Filed 05/03/21 Page 20 of 65 PageID #: 51
Emmpei     3075836|g3ase      1:21-cv—00188-JJM-PAS              Document        1-1       Filed 04/28/21         Page 15        of   24 PagelD   #:   17
Reviewer: Victoria




                                WHERBFORE, Plaintiff prays (hatjudgmem be entered herein against the Defendant and

                                in favor    of Plaintiff for all damages and equitable        relief available, as hereinaﬁer



                                requested.




                                                                            COUNT III
                                                    TITLE V11 0F THE CIVIL RIGHTS ACT OF                           I964
                                                                      42 U.S.C. §2000,         e! seq.


                                        58.       Paragraphs [-57 above are herein incorporated by reference                 in their



                                entirety.




                                        59.       Defendant willfully engaged         in   a policy or practice ofdiscriminating


                                against Plaintiff in violation ofTitle VII.




                                        60.       The Defendant's discriminatory conduct.            policies,   and practices violate the


                                provisions ofTitle VII. by:


                                                  a.) interfering   with Plaintiff's right to avail herself of the        full   and equal


                                beneﬁt and protection of state and federal laws intended to prevent discrimination                      in the



                                workplace based on gender;

                                                  b.)   depriving her of the status, beneﬁts. privileges. and other terms and


                                conditions accruing lo the     employment      relationship to     which she was     entitled;



                                                  c.)   mating her   in a hostile,   demeaning. and otherwise unlawful manner


                                based on her gender;


                                                  d.) causing her lost   income and beneﬁts, humiliation, physical and


                                emotional injury, as well as irreparable harm to her person and professional reputation.




                                                                                Page 20
Case Number: PC-2020-08337
Filed in Providence/Bristol County Superior Court
                  Case 1:21-cv-00188-JJM-PAS Document 4 Filed 05/03/21 Page 21 of 65 PageID #: 52
Submitted: 4/28/2'021 3:27 PM
Envelope: 3075836Case 1:21-cv-00188-JJM-PAS                        Document 1-1         Filed 04/28/21        Page 16     of    24 PagelD   #:   18
Reviewer: Victoria H




                                                                                                                                    t   2



                                      6|.       ‘l‘he   unlawful practices engaged in by the Defendant were motivated by


                             impermissible and unlawful considerations concerning Plaintiﬁ‘s gender. Such
                                                                                                          practices



                             include. but are not limited to, Defendant:


                                                            a.)   subjecting Plaintiﬂ'to discriminatory    employment     practices;



                                                            b.)   denying Plaintiffemployment opportunities/beneﬁts;


                                                            c.) retaliating   against Plaintiff for asserting her rights to be free


                                                                  from discrimination based on gender.




                                      62.       But for the Defendant's        intent lo discriminate against Plaintiff because      of


                             her gender. Defendant would not have subjected her to discriminatoxy employment


                                            denied      her employment opportunities/beneﬁls,            rctaliated   against   her for
                             practices,


                             attempting to assert her right to be free from Workplace conduct               made unlawful by      Title



                             Vll.


                                      63.        The Defendant’s conduct has unlawfully deprived                Plaintiff ol‘   incOmc.


                             beneﬁts,       privileges.    promotions. and other terms and conditions accruing to the


                             employment        relationship to     which she was     entitled;   has caused irreparable harm to her


                                                                                                              well as
                             reputation and professional mobility; and has caused her extreme humiliation. as


                             physical and emotional injury.




                                      WHEREFORE,             Plaintiff prays that judgment       be entered herein against Defendant


                             and    in favor    of   Plaintiff for all   damages and equitable       relief available, as hereinaﬂcr



                             requested.




                                                                                Page 21
Case Number: PC-2020-08337
                     Case County
                          1:21-cv-00188-JJM-PAS
Filed in Providence/Bristol
Submitted: 4/28/2021 3:27 PM
                                 Superior Court
                                                Document 4 Filed 05/03/21 Page 22 of 65 PageID #: 53
Emmpei     3075835|g§ase      1:21-cv-00188-JJM-PAS                  Document             1-1        Filed 04/28/21                 Page 17       of   24 PagelD   #:   19
Reviewer: Victoria




                                                                                                                                                           [3




                                                                             COUNT IV
                                                         Title   IX of the Education Amendments of 1972
                                                                            20   USC          1681   ct.   seq.



                                        64.       The allegations contained              in   Paragraphs l-63 above arc incorporated herein


                               by reference     in their entirety.




                                        65.       At   all   times material to the allegations in                    this   Complaint. Plaintiff was a


                               qualiﬁed individual subject to thc protections ofTitle IX.



                                        66.       Defendant qualiﬁes under Title IX and must operate                                in a   non-


                               discriminatory     manner with respect        lo    its   educational programs including but not limited


                               to discipline   and employment ofthc              Plaintiff.




                                        67.       Defendant has engaged            in    unlawful conduct and                is   violation of Title IX.




                                        68.       8m for the Defendant’s intent to discriminate against the Plaintiff because
                               of her gender. Defendant would not have engaged                             in the   conduct alteged in this


                               Complaint; would not have operated                in   a discriminatory manner;                    retaliated against the



                                Plaintiff;   or laminated      Plaintiff.




                                                                                         Page 22
Case Number: PC-2020-08337
                     Case County
                          1:21-cv-00188-JJM-PAS
Filed in Providence/Br'lstol
Submitted: 4/28/2021 3:27 PM
                                 Superior Court
                                                Document 4 Filed 05/03/21 Page 23 of 65 PageID #: 54
Emmpez     3075835|g$ase       1:21-cv-00188-JJM-PAS                   Document               1-1        Filed 04/28/21     Page 18        of   24 PagelD    #:   20
Reviewer: Victoria




                                                                                                                                                       I4




                                             WHEREFORE.         Plaintiff prays         lhatjudgment be entered herein against Defendant,


                                and     in   favor of Plaintiffs for         al!   damages and equitable            relief available, as   hereinaﬁer


                                requested.


                                                                               PRAYER FOR RELIEF

                                             WHEREFORE, Plaintiff prays thatjudgment be entered herein against Defendant.

                                and     in favor    of Plaintiff for   all   damages and equitable             relief available. including, but not



                                limited to:


                                             a.)   an order   that the   Defendant            institute    and carry out    practices, policies      and


                                programs which provide equal employment Opportunities to qualiﬁed individuals.

                                regardless of gender:


                                             b.)   an order that the Defendant make whole the Plaintiff with appropriate                              lost



                                earnings. back pay, front pay, the value of lost beneﬁts. and interest, in
                                                                                                           amounts lo be


                                 proved      at trial.   and other afﬁrmative               relief necessary to eradicate the effects           of   their



                                 unlawful employment practices, including, but not limited to the reinstatement of Plaintiff


                                 1o the position      of employment a1             issue,   or some other appropriate and equivalent position.


                                 with appropriate increases. beneﬁts, status, and promotional opportunities;


                                             c.)   an order that the Defendant make whole the Plaintiff by providing for any

                                 additional pecuniary losses, including but not limited to any costs incurred for health
                                                                                                                         and


                                 life   insurance premiums, medical treatment while without insurance. and the cost
                                                                                                                    of


                                 seeking       new employment, and compensation                           for the   damage done     to her valuable



                                 reputation, in      amounts to be determined                at trial;



                                             d.)   an order the Defendant make whole the                   Plaintiff by providing   compensation for


                                 non-pecuniary losses. including but not limited to emotional pain, suffering, humiliation.




                                                                                             Page 23
Case Number: PC-2020-08337
Filed in Providence/Bristol County Superior Court
                  Case 1:21-cv-00188-JJM-PAS Document 4 Filed 05/03/21 Page 24 of 65 PageID #: 55
Submitted: 4/28/2021 3:27 PM
Envelope: 3075836Case 1:21-cv-00188-JJM-PAS                      Document 1-1            Filed 04/28/21           Page 19     of   24 PagelD   #2   21
Reviewer: Victoria H




                                                                                                                                         15




                             and mental anguish         in   amounts to be proven       at trial. including an appropriate         award of


                             compensatory damages;


                                     e.) grant attorney’s fees      and lhc costs of the action;


                                     f.)   grant punitiVC or exemplary damages, as appropriate lo punish the Defendant for


                             their malicious conduct and/or for their reckless and/or callous indifference to the


                             statutorily protected rights      of the   Plaintiff;



                                     g.) grant    an apptopriate award of prejudgment                   interest, including   an award of


                             interest for all   damages awarded         to the Plaintiff from the date the cause      of action accrued.


                             pursuant to R.I.G.L. Section 9-2 l - 0;     I




                                     h.) grant   such funher      rcliel'as the court   deems necessary and        proper.




                                                               DEMAND FOR TRIAL BY JURY
                                     Plaintiff   hereby demands          trial   by jury of   all   issucs pertinent to the causes in the


                             Complaint     triable as   of right by jury.


                             Respectfully Submitted,
                             Erin K. Danna.
                             By Her Attorney.

                             /s/ Stephen T.     Fanning

                             Stephen T. Fanning #3900
                             305 South Main Street
                             Providence, RI 02903
                             40| -272-82 $0
                             40 I -272-4520 (FAX)




                                                                                   Page 24
Case Number: PC-2020-08337
Filed in Providence/Bristol County Superior Court
                  Case 1:21-cv-00188-JJM-PAS Document 4 Filed 05/03/21 Page 25 of 65 PageID #: 56
Submitted: 4/28/2021 3:27 PM
Envelope: 3075836Case 1:21-cv-00188-JJM-PAS         Document   1-1   Filed 04/28/21   Page 20   of   24 PagelD #z 22
Reviewer: Victoria H




                                                                                                         16




                                                               Page 25
Case Number: PC-2020-08337
                        County Superior Court
                   Case
Submitted. 4/28/2021
                         1:21-cv-00188-JJM-PAS Document 4 Filed 05/03/21 Page 26 of 65 PageID #: 57
Filed in Providence/Bristol
                      27 PM         3:
Envelope 3075836Case 1: 21-cv- 00188-JJM- PAS  Document 1- 1 Filed 04/28/21 Page 21 of 24 PagelD #: 23
Reviewer: Victoria H




                                                              Sawsmwmmwmmwhmmﬂwuw
                                                     Emmi:      Véuemmﬁmimaumhomupmlymwmumm
                    ‘


                                                     Pumpkin eatnoﬁMqunambojmo.mhol.cpommenuptmmmo.
                    ‘




                                                                                                      N0TIC E
                                                                       You have a case in the Rhoda Island state court system.

                                                                        You have the right to an interpret“ at no cost to you.
                                                                   Rhoda   Island   Supreme Cour!   Executive. Otdet   2012-05   um
                                                                                                                                that when a Limited-
                                    Engnsh Proﬁcient (LED) person appears in court the Rhoda Island Judiciary will          pmvide   a ﬁe: amhoxized
                                                                                                                                    win  a nipiﬁcnnt
                                                                                                                                                                  ‘




                                    intexpteter ﬁr the defendant,  plainu'ﬂ’, witness, victim. parent of a  juvenile. or  someone                                 ‘




                                    interest in tho com proceeding.  'ﬂus  interpreting mvico is provided  ax no cost to the parﬁesaud'      m
                                                                                                                                           all types of

                                    cases. both civil and criminal. Com inmpmm wotk'm all the courthouses ofthe Rhoda Island slate coutt

                        l
                                    system.


                                    To schedule an interpretar for your day In court. yon have the tollowlng opium:

                                    1.        Call the Ol'ﬁce of Court Interpreter: at (401) 222-8110. or


                            \
                                    2.        Send an email mange mint                  a      h                 v or

                                    3.        Vim the interpreun' omee to schedule In interpreter:
                                                                       The 0m“ o! Court Interpreters
                                                                       Llcht Judicial Complex
                                                                       Fourth Floor. Room 401
                                                                       250 Beneﬁt Street
                                                                       vaidence, RI 02903

                                F
                                              When requesting an hummer, plane provlde the following Information:
                                                          The name and number of your       cm
                                                          The hunts: yon    m   requesting
                                                          The date 1nd ﬁne otym hearing
                                                          The location of your hearing

                                    W         Q...- o-a
                                                          Your


                                         For more information
                                                               me    and a telephone ambu- when we cu tench yon or your lawn
                                                                                    4




                                                                 in Portuguese. Russian.
                                                                                                                                 .u.



                                                                                            ma Spanish includ‘mg n listinsof com forms m:
                                                                                                                                            w—

                                                                                                                                             m
                                                                                                                                                 _‘         ﬂ—u

                                                                                                                                                      available
                                                                         in Spunk. plea: visitour website on    11:ng
                                          Torequesutrmlation afthisnou’oeimoany oﬁu                kauccull
                                                                                                       theOﬁce ofCounIntexptelmat
                                                 (401) 222-8710. It would hehelpﬁllto hnvewﬁnglishtpuhuwim you when you cdl.

                                                           The Rhoda Island Judiciary Is committed to mlk'mg m‘e nouns accessible Io all.


                                                                                            WWW
                                                                                        mWoICo-mbuprm
                                                                                            anwmmlm
                                                                                            mmmm:
                                                                                             2508900618”




                                                                                               Page 26
Case Number: PC-2020-08337
                   Case County
                        1:21-cv-00188-JJM-PAS
Filed in Providence/Bristol
                        PM
Submittedz' 4/28/2021 3:27
                               Superior Court
                                              Document 4 Filed 05/03/21 Page 27 of 65 PageID #: 58
Envelope= 3075835|9ase
                                   1:21-cv-00188-JJM-PAS                     Document          1-1      Filed 04/28/21               Page 22     of   24 PagelD     #2   24
Reviewer: Victoria




                                                    wmmmmMSMdemmmuW WI.
                                                 wmmaummcwnummmlymgbmwm.
                                                                                                                                             .




                                                 Pomhzwnmmﬁﬁuﬁomumboﬁmﬁmbhmmmmmm
                                                                                                           AVlSO
                                                                     Usted tlene nu           mo en       cl   slum. judicial dc Rhoda Island.
                                                                Usted ﬁene el derecho a tenet un interpret: sin                              mm pan mud.
                                                       Sumdekhodelﬁlmddicuqumm
                                                            LnOrdenBjecuIiva 2012-05 dclTﬁbImal
                                    mmﬁMMmmmwwhaMWemehcmdsm
                                    JuﬁdﬂdeMMM'kthWmMyaﬁsmd
                                                                                                                                                                          ‘




                        mudddsmdﬁo.damdmmﬁp.vlcﬁm.pdredcwmmdeedaddwenquemmmm
                        imnmte on elmmdelam.                            Estesavicio dc      ianénulcprowaﬁ a'n cone Ilgnnoalospudclpmeu
                        Iodncluodecmmcivilopemi.
                        Lo: interim juﬁciales tlbajan en Iodos lo: kibunliel &l                    Sisteml Judicial dc Rhoda Island.

                        Pm Iollclhr un hunt“: pan In compuecuch ea                             cl tribunal.       mud Ilene III Mata «Mom:
                              l.


                              2.


                              3.
                                    Mm          an correo electron!” a       BMW;
                                    Ulnar I la 00ml dc lntélpretu en el Mhml II 4014216710 ;


                                    Pruenum I la Oﬂdm dc Inﬁrputu pan lolidur an luténm:
                                                                                                                           0



                                                                  The Olin o! Court hummer:
                                                                  ucm Judidd Complex
                                                                  Cum   I'm. Oﬂdm 401 A-B
                                                                  250 Beneﬁt Street
                                                                  Providence. RI @903

                                               Al sonata! nn Inﬁrpuu, por favor prove l- dgnkme intomddn:

                                    o     El nombn y      cl   um." dc an cuo
                                    o     El   idiom qua solicit:

                                    0     La tech y hon dc tn Indium-

                                    .     Made vs a tom: lug" m audlonch
                                    0     Sn mmbnynmodctemmpordual nupodmol pone: en                                               mudom ustedoeo‘nm
                                          ahondo.

                        «nun      w-    m—-.         nu   —.‘.-.-..——.—.~v—p.-..1_   —-~   a..-—.—-—~   ._.—.~.       .-       A   A-----.                           -

                               om 6pm],
                                                                        m
                                                                                                                  ,




                                                                                                                                                         qu'cuu-n
                        Pm          inﬁnmién
                                           mil               en pummel. m_so o             moi.    incluyendo mlisu hé fommluios dc lazon;
                        disyonibles en      min        visin            do Manet:




                         PaasoﬁcimlanducciOndc  mud”                        enanlquiumidiompotﬁmnmuhoﬁcimde'mﬂpmd (40!) 222-
                    !
                                           mo.Awasimdmmumpmdemmmmwecmum
                          BI   sismjuridico deRhode 191ml se                comm aptopotcimanlodu In pmom mejormalosuibmla.
                                                                                     maﬁaofcmmupnm
                                                                                       thumn'nlcmlu
                                                                                       Mﬁmwwl
                                                                                        250mm:
                                                                                           Plowman”




                                                                                               Page 27
Case Number: PC-2020-08337
                   Case County
                        1:21-cv-00188-JJM-PAS
Filed in Proyidence/_Bristo|
                        PM
Submitted: 4/28/2021 3:27
                               Superior Court
                                              Document 4 Filed 05/03/21 Page 28 of 65 PageID #: 59
Envempei   3075836Case 1:21-cv-00188-JJM-PAS                            Document 1-1             FiIed 04/28/21                           Page 23                        of   24 PagelD                 #:   25
Reviewer: Victoria H




                                              sewnmueemcmbodimsmsmmdrmmwﬂwmhdm                                                                                                     ,



                                       Camuyuozmw [Véuemgqﬁﬁacidgnmmlymenmpwmml
                                           w¢vmmmﬁﬁmi6nwmhoym.mﬂolymsuﬁmhsﬂﬁmﬂm.
                                                 hmnh:uhemmaﬁuoloemmbojm.umblepom@&mm¢mmm.
                                                                                  NOTIFICAcAo
                                                               V. Ex.“ tem     um promo em curse no slstema judlclirlo do
                                                                                   Estado de Rhode Island,
                                             7




                     |                                         V. Ex} tem direito aos services gratuitos dc                                                          um lntérprete.
                                 AOrdemEmmiva 2012-05 doSnpmo‘m‘bmal deRhodemandprequue quadoumpemacomoonhecimemos
                                 Won      d: lingua Mun (Lhuircd—Eughkh Pmﬁclcm) (LE?) compares:                     m
                                                                                                         Ilium]. a Adm‘nimﬁo Judiciﬁrit dc
                                                                                                                                                                              Win.
                                 Rhoda Island disponibilinome   mama   os services do um interprets ammo
                                                                                                    wow
                                                                                                             a um réu. mot.            vim
                                                                                                     judicial. 0 servico dc intapme é prelude
                                 psi ou mic dc um mar on dauém com innings aimiﬁuﬁvo no
                                 ynmimmteispm ecmtodosostipos dcpmcecmsq‘meles civisoupenniLOSintapmesdo uibtmnl mbalham
                                                                               BM h
                         i




                                 m    todos os nibmnis do sistemn juﬁcmio do          Rhoda bind.

                                                                                 m
                                 Pm agenda o: mvloos dc um Integrate purl o dl- no tribunal. (em as sesame: onus:
                                 l.   Teldow pm o Glﬂnm dc [Mom Jim Imus do (401) 211-8110. on                 n.‘


                                 2.   Envia- um mum demrnio 6mm pan rmn- m                             1                  .. .4                 -__     1.




                             Y
                                 3.       nulmr-u no gunmen dc Intepm pan mud» o-                  sem dc um Interpret“
                                                                 Gablnm dc lntérpnm Judlchk
                                                                 Couple» JIM” ncht
                                                                 bum    m  sun
                                                                 250 Beneﬁt 8M
                                                                               m
                                                                 Mace, RI 02m
                                          Quudo solicitu- os   mm    dc um interpret    dm forum o: seplmu «dos:
                                                  Onomunﬁmmdouuprouao
                                                  owouomnlelh
                                                  Adnbehondnmulhch
                                                  Olouldnunudﬂuda
                                                  Ouuuomumuﬁmmdeﬁdmapunopodummmhcﬂndouaomamoudo
                                                                                    a   unnum-


                                  PmcbhmﬁszmMmmGWokinchhdomﬁmdm                bmﬂmsjudiclmdisponmisem
                                      upuhoLvlﬁwomuowebcﬁeuiam-net: Lu‘              HL‘L                                                                                    u. EAL“!
                                                                                                                                                  ".l                a
                                                                        ulna]:               L
                                                                                                           o    II   AI    L      ,   .
                                                                                                                                          r’.
                                                                                                                                                             '

                                                                                                                                                                 .
                                                                                                                                                                         ‘              '.:-‘J'I.   o




                                                                                 Gsb‘macde Whack.“
                                  Pan wﬁdmmmdmmmqmlquaoum ldiomnelehne pmo
                                      mvkdonﬁmm(wl)mﬂlo.mm¢qumeoﬁommpmh‘                                        Idopoulgudnqnemc‘mglaqmndoﬁwa
                                                                                        c

                                           A Adm'misuaclo Judiciirinde Rhode Island es“ unpenhm an mm: oc tribunals umivds pm wdos.

                                                                               0m   do      lam Mick's




                                                                                    Page 28
Case Number: PC-2020-08337
                   Case County
                        1:21-cv-00188-JJM-PAS
Filed in Providence/Brjstol
                        PM
Submitted: 4/28/2021 3:27
                               Superior Court
                                              Document 4 Filed 05/03/21 Page 29 of 65 PageID #: 60
          3?;gggslgase            1:21-cv-00188-JJM-PAS           Document 1-1         Filed 04/28/21                 Page 24   of   24 PagelD        #:     26
E3233



                                                  ﬂumnﬂqnbtﬂmmmnmly unﬂim InﬁlqmﬁmmﬁOMmmma-I


                                                                                       muﬁgsﬁrﬁm

                                                                  magma mﬁumhmﬁgqmmﬁmg Rhoda [slum

                                                                amnﬁnmammmnmmmummﬁgshm
                                                      amwhugmiqmmmqmlt       m
                                                                       tum um mm sum Conn sum. om) 1m
                                                      mshnmﬂmmqamlmmﬁm:lntgmmnénwmtmﬁ                            (ta)   mm      miqmwum
                                                                                                                                                 2012-05

                                                                                                                                             11mm}:
                                                      anon   hm                   Inns «ma Imam:
                                                                  lnun'smntuﬂmmmqpnnmuanuulgumﬁquo
                     mmnmm'mnas ummgammmﬁaguﬁmnim‘naufmmqmm-n amnguulwsc: gsmmﬁgsmmuulaigmmﬂml In
                     muu‘awmhmﬁm omgqlmﬂx Mummy” gauntwgaqmmﬁgmmvuéqmmﬁbuﬂmmﬁgnnnmﬂug Rhona Ismm
                     dWmmWwﬁygmﬁmm wmmnM-munu                                                   u


                     l.           yﬁgnmiuﬂmﬂmeﬂmﬁqnmam (m) 222-8110 g
                     2.

                     3.
                                  mum
                                  Mmhamduqmwmwmmmtp                      I
                                                                                   a


                                                         The Ollie: ofConrt Interpreters
                                                         Llcht Judicial Complex
                                                         Fourth Floor. Room 401
                                                         250 Bmﬂt Street
                                                         Providence, R! 02903

                                  nmnmﬂnkmulv wdyﬂmgumunu v
                                     o   «m: lumuﬁuwﬁmnm
                                         mmmmﬂlﬁ
                                         mmm' lnuiammnn‘mnnln
                                         Gﬂhmnmmmm
                                         mun:   Msgxﬁgmmpﬂnﬂnmm MIMI
                              I
                                                                                                    .   m...   g...         a. q. -- .——.—-~..    o   cw.-


                                   .Mum‘lﬁlmulgmmmﬁngmﬁmnﬁ          la mama)1amﬁouﬁmuaﬁgnulnmmmﬁihﬁmgm:                               mum
                                                                   Iﬂmélumﬂndqmuﬁqutw I
                                                                    '
                                                  t    'Ilwww.          v    t             ih       'on/default.          xi1


                          |a1ﬁxo1¢f|mmntuxmoﬁqammummmmgmmmojq mgmfgunmiunﬁusﬂw‘ulwﬁ'lmlmmmam                                         (401) 212-87lo'l

                                                nmmm'umﬂnmwmounlnnummué“mgmnnngmnmmlnmnnngngwggun
                                                       qnmm   m mm mmgmnnmumeﬁmnmmméqubm

                                                                        ntmdugvmwmqmm
                                                                         mandidﬂ Comb:
                                                                        Pom Phat Rm '40]
                                                                             150mm
                                                                         nwiduec. ll 01903




                                                                                 Page 29
Case Number: PC-2020-08337
Filed in Providence/Bristol
Submitted‘. 4/28/2021 3:27
                             Case County
                                  1:21-cv-00188-JJM-PAS
                                  PM
                                         Superior Court
                                                        Document 4 Filed 05/03/21 Page 30 of 65 PageID #: 61
Envelope: 3075836
                                 Case       1:21-0V. 00188-JJM-PAS                                                 Document                        1-2         Filed 04/28/21                          Page 1                  of   2 PageID                       #:   27
Reviewer: Victoria H


              IS 44       (Rev. 03: I8)
                                                                                                              CIVIL             COVER SHEET
              The JS 44 civil cover sheet and       the information contained herein neither re lace nor su                    Ind smice ofplcadings or other papers as r
                                                                                                                                                       lemenl the ﬁlm                                                                                   aired by law. except as
              pmvnded by         local rules ofcoun. 11Iis form. approved by the Judicial Con         of the                 emu
                                                                                                                       Smes inicptcmber I974. is required l'or lhe use of the
                                                                                                                                                       nited                                                                                            lerk of Court for the
              purpose of initiating [he civil dockﬂ             sheet.       (SEE INSTRUCTIONS 0N NEXTPAGE 0F THIS FORM)

              l.    (a)     PLAINTIFFS                                                                                                                         DEFENDANTS
              Erin K.        Danni                                                                                                                         Rhoda Island School                   of Design



                    (ID)    Coumy of Residence of Filsl Listed               Plaintiff            PVOVidence                                                   County ofkesidcnce ofFirst Listed Defendant                                      PTOYideﬂCG
                                                    (EXCEPT IN U5. PLAINTIFF CASES)                                                                                                              {IN U.S.    PLAINTIFF CASES 0N“?
                                                                                                                                                               NOTE:     IN LAND CONDEMNATION CASES. USE THE LOCATION OF
                                                                                                                                                                         THE TRACT OF LAND INVOLVED.

                    (C)     Allomeys (Finn Name.      Address.     uml Telephone Number)                                                                       Aliomcys (IfKnmm)

              Stephen T. Fanning. Esq.. 305 S. Main                                 Street. Providence, RI                      02903,                     Steven M. Richard. Esq.. Nixon Peabody LLP. One Citizens Plaza.
              (401) 272.8250                                                                                                                               Suite 500, Providence. RI 02903. (401) 454-1020


              ll.       BASls 0F JURISDICTION (Plateau "X 'm Our But Only)                                                                   l".    CITIZENSHIP 0F PRINCIPAL PARTIES (Place an "X" in One Burfar PIulmW
                                                                                                                                                         (For Dlwrsily   Cur: Only)                                                               aml One Batfor Defendant)
              O    I     0.8. Government                  33        chcnl Queuion                                                                                                       P‘I'F      DEF                                                                   P‘I'F        DEF
                            Pllimiﬂ‘                                  (U S Gawrmnenl Nu! u Party)                                                  Citizen ol'ThIs   Smc                3    l      O        l     Incorporated m- Principal Place                        O      4    J    4
                                                                                                                                                                                                                       of Business In This Slate

              D    2     U.S Government                   J    4    chuﬂy                                                                          szcn ol' Another Sale                3    2      D       2      Incorporated        and Principal Place                D      5    D    S
                            Defend»!                                  (Indicate Citizenship a/I'urlles In              lmu    III)                                                                                     ol’   Busmus        In   Another Sme




          m—  IV.

              O
              O
              O
                        NATURE 0F SUIT (Place u"
                   llo Insurance
                   IZO Mannc
                   I30 Muller Act
                                                        0
                                                        U
                                                                      "."\




                                                              PERSONAL INJURY
                                                              3l0 Airplane
                                                                              in




                                                              3l5 Airplane Product
                                                                                   One Box Only)
                                                                                                 ﬁrs
                                                                                                      O
                                                                                                          PERSONAL INJURY
                                                                                                          36$ l’ctsonal lnjuty
                                                                                                                 Product Liahilily
                                                                                                                                         -
                                                                                                                                                   Cllizen or Subject




                                                                                                                                                   D
                                                                                                                                                       Foreign Country
                                                                                                                                                                        ofa




                                                                                                                                                       62$ Drug R¢laled Seiturc
                                                                                                                                                           of PtopcnyZI
                                                                                                                                                   O 690 Other
                                                                                                                                                                              USC 881
                                                                                                                                                                                        ‘l   3




                                                                                                                                                                                             D
                                                                                                                                                                                             0
                                                                                                                                                                                                    O        3




                                                                                                                                                                                                 422 Appeal 28
                                                                                                                                                                                                 423 Wuhdrawal
                                                                                                                                                                                                        28
                                                                                                                                                                                                                   Foieign



                                                                                                                                                                                                     Click here for: Nature




                                                                                                                                                                                                                 USC
                                                                                                                                                                                                                        USC

                                                                                                                                                                                                                       l57
                                                                                                                                                                                                                               Nam“




                                                                                                                                                                                                                                 I58
                                                                                                                                                                                                                                                omet Code Descri

                                                                                                                                                                                                                                                 j
                                                                                                                                                                                                                                                 3
                                                                                                                                                                                                                                                         _
                                                                                                                                                                                                                                                                          CI 6




                                                                                                                                                                                                                                                       37S False Claims Acl
                                                                                                                                                                                                                                                       376 Qui     Tam (3| USC
                                                                                                                                                                                                                                                             3729(3))
                                                                                                                                                                                                                                                                              uons.
                                                                                                                                                                                                                                                                                      ‘1   6




              0    I40 Ncgonablc Instrument                        Liability                          ﬂ   361 Health Carc/                                                                                                                       J     400 Slalc Reappomonmcnl
              O    ISO Recovery ol'Orerpaymem           D     320 AssaulI. Libel      &                          Pharmaceutical                                                                                                                  3     JIO Anlilmsl
                         & Enfovcemcnl onudgmcm                    Slander                                       Pcvsonal Injury                                                             D   820 Copyrights                                  J     430 Banks Ind Banking
              O    l5! Medicare     Au                  O     330 Federal Employm‘                               Producc Liability                                                           O   830 Palcnl                                      J     450 Conuncttc
              O    [52 Recovery     ol' Dcfaullcd                  Liability                          O   368 Asbcslos       Pmoml                                                           D   83S Palcnl - Abbrevialcd                        3     460 Dcpoﬂallon
                         Sludznl   me                   D     340 Marine                                         Injury Product                                                                      Ncw Drug Applicaliun                        3     470 Rackelcer lnﬂucmzd um!
                         (Excluda   cham)               O     J45 Marine Pmducl                                  Liability                                                                   D   840 Trademark                                             Comm! Olgnmzalmns
              O    153    Recowry ovaclpaymenl                     Liability                            PERSONAL PROPERTY                                                                                                                         J    ‘80 Consumer Credll
                       ofVclcnn's Beneﬁts               D     350 Motor Vehicle                       D   J70 0|th Fraud                           O   7I0 Fair Labor Slandards              D   86]    HIA (I395m                                J    485 Tclcphonc Consumer
              0    l60 Stockholdm' Sulls                U     355 Motor Vehicl:                       D   37I TnIlh in Lending                             Ac!                               D   862 Black Lung (923)                                       Protection Acl
              O    I90 Other Comm!                                 Product Liability                  0   380 Olha Personal                        O   720 Labor'Mamgcmcm                    D   863 DlWC/DIWW (405(3))                          3     490 Cablc-‘Sal TV
              C1 I95     Conmcl Product Liabiluy        O     360 Olhcr Personal                              Pmpcny Damage                                Rclalions                         D   864 SSID Tillc XVI                              3     850 Sccunncleommodmcs‘
              D    I96 anchisc                                     Injury                             O   335 Pmpcny Damage                        U   740 Railuay Labot Act                 O    865 RSI (405(3))                                          Exchangc
                                                        D     362 Personal Injury      -                         Product Liability                 O   7S] Family and Medical                                                                    D     890 Other Smulory Acmns
                                                                   Medical Mal             u'ce                                                            Leave Acl                                                                              J    89]   Agmulluml Acts
          I

              n
                          EE PEOPE‘I'Y
                 2I0 [Jud Condemnation                  ﬂ 440 01h" Civil Rights
                                                                                       -
                                                                                                       ‘PRIS§NER PETITIE
                                                                                                         "ohms Corpus:
                                                                                                                                                   O
                                                                                                                                                   ﬂ
                                                                                                                                                       190 Olhcr Labor Liligaﬁon
                                                                                                                                                       79] Employee Reliremem                CI 870    Tans (US.             Plaiuliff
                                                                                                                                                                                                                                       '



                                                                                                                                                                                                                                                  3
                                                                                                                                                                                                                                                  'I
                                                                                                                                                                                                                                                       893
                                                                                                                                                                                                                                                       895
                                                                                                                                                                                                                                                             Em Ironmcnlal
                                                                                                                                                                                                                                                             Frudom of lnl'umulmn
                                                                                                                                                                                                                                                                                 Millers


              ﬂ  220 Foreclusure                        O Ml Voling                                   O   .163   Alien Detainee                            Income Securily Acl                          or Defendant)                                        Acl
              O  230 Rem Lease & Ejmmenl                5 442 Employmenl                              D   510 Moiions Io Vacate                                                              O    87] lRS—Third Pally                             J    896 Arbllrauon
              D  240 Tons lo Land                       O     44] Housing:                                       Semence                                                                                26       USC 7609                         J    899 Adnumslmhve Procedure
              [I 24$ Ton Product Lnalnhly                          Accummodalwns                      ﬂ   530 General                                                                                                                                      Ac! Renew or Appeal of
              D  290 All Other Real Property            O     445 Amer. w/Disahililics            -   O   53$ Death Penalty                                 IMMIGRATION                                                                                    Agency Decision
                                                                   Employmml                              Olller:                                  O   462 Nalunliulion Application                                                               3    950 Consllluuonilily ol‘
                                                        a     446 Amer.      \v/Disabiliﬁcs -         U   540 Mandamus        & Other              O   465 Oiher Immigration                                                                                 Slat: Statutes
                                                                   Other                              O  550 Civil Rights                                  Aclions
                                                        f'l   448 Educalion                           CI 555 Prison Cumliliun
                                                                                                      O   $60 Chi] Dauincc           -

                                                                                                              Condilions of
                                                                                                                 Continuum!

              V.        ORIGIN (Place an "X" m 0n: Bax Only
              ﬂ     l    Original           K2      Removed from                     O       3        Remanded from                          U   4 Reinstated or         O    s   Tnnsremd from                    D    6 Muludlsmct                           O    8 MultidisIricI
                         Pmceeding                  Stale Court                                       Appellate Cour!                              Reopened                       Mom" Distriﬂ                                 Litigation -                             Litigaliqn -
                                                                                                                                                                                  (3mg)                                       Tnnsfet                                   Direcc File
                                                               Cite lhc U.S. Civil Slnlutc under which                        you arc ﬁling (Q: not drcjurkdicdoaaluumu                           unless diversity):
                                                                28   USC           1441(a) (Removal of Federal Question)
              Vl.        CAUSE 0F ACTION                       Bricfdcscription ofcaus c                  :


                                                               Title VII and Title IX claims of                              employment                discrimination. plus slate law claims
              Vll. REQUESTED 1N     5 CHECK IF nus Is A cuss Acnou                                                                                     DEMAND s                                                  CHECK YES only "demanded in complaint:
                   COMPLAINT:         UNDER RULE 23. F-R-CvJ’.                                                                                                                                                   JURY DEMAND:       K Yes aNo
              VIII. RELATED CASE(S)
                                     '5" '"m'mm’
                    IF ANY                         JUDGE                                                                                                                                          00cm NUMBER
              DATE                                                                                        SIGNATURE OF ATI'ORNEY 0F RECORD
          04l28/2021                                                                                    Isl   Steven M. Richard
              OFFIC                       ONLY
                   RECEIPT ﬂ                        AMOUNT                                                       APPLYING       IFP                                           JUDGE                                            MAG JUDGE



                                                                                                                                                 Page 30
Case Number: PC-2020-08337
                     Case County
                          1:21-cv-00188-JJM-PAS
Filed in Providence/Bristol
                          PM
Submitted: '4/28/202'1 3:27
                                 Superior Court
                                                Document 4 Filed 05/03/21 Page 31 of 65 PageID #: 62
                                                                                                                                   .

Envelope: 3075836          Case 1:21-cv-00188-JJM-PAS                                         Document 1-2                    Filed 04/28/21                       Page 2            of 2     PagelD           #2   28
Reviewer: Victoria H

            JS 4-8 Reverse (Rev. WIS)


                                  INSTRUCTIONS FOR ATTORNEYS COMPLETING CIVIL COVER SHEET FORM JS 44
                                                                                              Authority For Civil Cover Sheet


           The JS 44 civil cover sheet and            the information contained herein neither replaces nor supplements the ﬁlings                                  and service ofpleading or other papers as
           required by law, except as provided by local rules of court. This form. approved by the Judicial Conference of the United Stale: in September 1914. is
           required for the use of the Clerk of Court for the purpose of initiating the civil docket sheet. Consequently. a civil cover sheet is submitted to the Clerk of
           Conn      for each civil complaint ﬁled.        The altomey         ﬁling a case should complete the form as follows:


           l.(a)      Plaintiﬂs-Del'endants. Enter            names (last,     ﬁrst,   middle   initial)   of plaintiff and defendant. If the plaintiff or defendant is a govemment agency, use
                      only the   fullname or standard abbreviations.              Ifthc plaintiffor defendant          is an ofﬁcial within a govemmem agency. identify ﬁrst the agency and

                      lhen the   ofﬁcial, giving both name and title.
              (ll)    County of Residence. For each civil case    ﬁled. except U.S. plaintiffcascs. enter lhe name of the county where the ﬁrst lisled plaintiffrcsides at lhc
                      lime of ﬁling. ln U.S. plainliffcases, enter the name of the county in which the ﬁrst listed defendant resides al the time of ﬁling. (NOTE: [n land
                      condemnation cases. the county of rcsidence of the "defendant" is the location of (he tract of land involved.)
              (c)     Attorneys. Enter the film name, address, telephone number. and attomey of record. If there are several anomeys,                                                  list   them on an attachment, noting
                      in this section "(see attachment)".


                      Jurisdiction.     The   basis ofjurisdiction       is   set forth   under Rule     8(a), F.R.Cv.P.,          which requires           that jurisdictions be     shown     in pleadings. Place      an "X“
                      in   one ofthe boxes.     If there is   more than one       basis ofjurisdiclion. precedence                 is   given      in the   order shown below.
                      United States     plaintiff.   ( l) Jurisdiction   based on 28 U.S.C. I345 and I348. Suits by agencies and ofﬁcers ofthe United Slates are included here.
                      United States defendant. (2) When the plaintiff is suing the United Slates, its ofﬁcers or agencies, place an "X" in this box.
                      Federal question. (3) This refers to suits undcr 28 U.S.C. 133 l. where jurisdiction arises under the Constitution of the United States, an amendment
                      to the Constitution. an act of Congress or a treaty of the United States. In cases where the U.S. is a party. the U.S. plaimiff or defendant code takes
                      precedence, and box       l    or 2 should be marked.
                      Diversily of citizenship. (4) This refers to suits under 28 U.S.C. I332. where panics are citizens of different states.                                           When Box      4   is   checked, the
                      citizenship of the different panics        must be checked. (See Section                 lll   below;       NOTE:       federal question actions take precedence over diversity
                      cases.)


                      Residence (citizenship) of l’ﬂncipal Parties. This section of the JS 44                           is   to   be completed ifdiversily of citizenship was indicalcd above. Mark                           this
                      section for each ptincipal party.


           IV.        Nature of Suit. Place an "X" in Ihe appropriate box. If Ihere are multiple nature ofsuit codes associated with                                               the case, pick the nature ofsuil       code
                      that is most applicable. Click here for: Nature of Suit Code Descriptions


                      Origin. Place an "X" in one of the seven boxes.
                      Original Proceedings. (l) Cases which originate in the United States dislticl courts.
                      Removed ftom Slate Court. (2) Proceedings initialed in slate couns may be removed Io the district courts under Title 28 U.S.C., Section I44].
                      Remanded from Appclialc Court. (3) Check this box for cases remanded Io the distric! court for further action. Use the dam of remand as the ﬁling
                      date.
                      Reinstated or Reopened. (4) Check this box for cases reinstated or teopcncd in the district court. Use the reopening date as the ﬁling date.
                      Transferred from Another Districl. (5) For cases transferred under Title 28 U.S.C. Section 1404(3).                                          Do   not use this for within district transfers or
                      multidislricl litigation transfcrs.
                      Multidislrict Litigation - Transfer. (6)           Check     Ihis   box when a       mullidislricl case is transferred into lhc district                 under authority ofTille 28 U.S.C.
                      Section I407.
                      Multidisnict Litigation — Direct File. (8)              Check    this   box when a     multidistrict case          is   ﬁled in the same      district as the     Master    MDL docket. PLEASE
                      NOTE THAT THERE IS NOT AN ORIGIN CODE                                     'I.   Origin   Code 7 was used            for historical records        and   is   no longer relevant due to changes in
                      slaluc.


           VI.        Cause of Action. Repon            the civil statute directly related lo the cause ofaction and give a btiefdescriplion ofthe cause.                                       Do not    cite jurisdictional
                      statutes unless diversity. Example: U.S. Civil Statute: 47                      USC 553        BtiefDescription: Unauthorized reception of cable service


           VII.       Requested in Complaint. Class Action. Place an “X" in |his box il‘you are ﬁling a class action under Rule 23, F.R.Cv.P.
                      Demand. In this space enter the actual dollar amount being demanded or indicate other demand, such as a preliminary injunction.
                      Jury Demand. Check (he appropriate box to indicate whether or nol a jury is being demanded.


           VIII.      Related Cases. This section of the IS 44 is used to reference                     related      pending cases,           if   any. If there are related pending cases, insert the docket
                      numbers and the corresponding judge names fot such cases.



           Date and Attorney Signature. Date and sign                    lhe civil cover sheet.




                                                                                                               Page 31
Case Number: PC-2020-08337
                   Case County
Filed in Providence/Bristol
                        PM
Submitted: 4/28/2021 3:27
                               Superior Court
                        1:21-cv-00188-JJM-PAS Document 4 Filed 05/03/21 Page 32 of 65 PageID #: 63
Envelope: 3075836
Reviewer: Victoria H




                      STATE 0F RHODE ISLAND                                                      SUPERIOR COURT
                      PROVIDENCE, sc                                                                                        .




                       ERIN       K.     DANNA               .   O                               C.A. No. PC-2020-08337
                                                         Plalntxff




                       RHODE ISLAND SCHOOL OF DESIGN
                                                         Defendant




                                  DEFENDANT’S REMOVAL NOTICE PURSUANT T0 28 U.S.C § 1446M)

                                 Defendant           RHODE ISLAND SCHOOL OF DESIGN hereby gives notice under 28 U.S.C.

                     § 1446(d) that           it   has ﬁled a Notice of Removal (the “Notice of Removal”), which     is   attached hereto


                     as Exhibit          1   in the United States District Court for the District     of Rhode Island (the “Federal

                     Court”).            The case has been docketed by      the Federal Court as     Case No. 21-cv-188-JJM-PAS.

                                 Defendant’s ﬁling of this document and the attached Notice of Removal with the Clerk of


                    this      Court shall effect removal of this action to the Federal Court, and         this   Court   may proceed no

                     ﬁthher unless           this case is   remanded.


                                                                              Respectfully submitted,


                                                                              RHODE ISLAND SCHOOL OF DESIGN
                                                                              /s/     Steven M. Richard
                                                                              Steven M. Richard (4403)
                                                                              Nixon Peabody LLP
                                                                              One   Citizens Plaza
                                                                              Suite 500
                                                                              Providence, RI 02903
                                                                              (401) 454-1020
                                                                              (401) 454-1030 (fax)
                                                                              srichard@nixonpeabody.com

                                                                              Dated: April 28, 2021



                    4812-6678-935 l .l




                                                                              Page 32
Case Number: PC-2020-08337
                   Case County
Filed in Providence/Bristol
                        PM
Submitted: 4/28/2021 3:27
                               Superior Court
                        1:21-cv-00188-JJM-PAS Document 4 Filed 05/03/21 Page 33 of 65 PageID #: 64
Envelope: 3075836
Reviewer: Victoria H




                                                                           CERTIFICATION

                                 I   hereby certify    that,   on the   28‘“   day of April, 2021,   I   caused this document to be ﬁled and
                     served through the electronic ﬁling system on the following party:


                                                Stephen T. Fanning, Esq.
                                                305 South Main Street
                                                Providence, RI 02903
                                                stephenfanning@msn.com


                     The document electronically ﬁled and served is available                    for viewing andfor     downloading from
                     the Rhode Island Judiciary’s Electronic ﬁling System




                                                                                    /s/    Steven M.       Rich_ar_d




                    48 l 2—6678-935 l   .   l




                                                                                    Page 33
Case Number: PC-2020-08337
                   Case County
Filed in Providence/Bristol
                         PM
Submitted: 3/29/2021 12:07
                               Superior Court
                        1:21-cv-00188-JJM-PAS Document 4 Filed 05/03/21 Page 34 of 65 PageID #: 65
Envelope: 3027418
Reviewer: Jaiden H.




                          State 0f Rhode Island                                                            Providence,      SC

                          ERIN K. DANNA
                                         Plaintiffs
                          v.                                                               C.A.   NO. PC-2020-08337

                          RHODE ISLAND SCHOOL OF DESIGN
                                    Defendant



                                                                  AMENDED COMPLAINT

                                                             INTRODUCTORY STATEMENT
                          The action      is   commenced by ERIN K.         DANNA (hereinafter “Danna” 0r “Plaintifi”)
                          against   Rhode       Island School 0f Design (hereinafter “Defendant” 0r         “The School”)     in


                          order t0 remedy 0r seek relief for the Defendant’s unlawful and discriminatory


                          employment           practices based   0n gender and    related retaliation, in Violation of The   Rhode

                          Island Fair      Employment      Practices Act, the     Rhode   Island Civil Rights Act and other state


                          and federal laws.

                                                                 JURISDICTION AND VENUE

                                    1.          Jurisdiction of the Court   is   invoked pursuant to R.I.G.L. 8-2-13 and 8-2-14.


                          A11 conditions precedent t0 establishing this Court’s jurisdiction over this action have


                          occurred 0r have been complied with.




                                    2.          Considerations 0f judicial economy, convenience, and fairness t0 the


                          litigants   warrant exercise 0f the court’s supplemental jurisdiction with respect t0 Plaintiff’ s


                          state   law claims.      Plaintiff” s state claims are so related t0 Plaintiff” s federal   claims that they


                          form part 0f the same case 0r controversy.




                                                                             Page 34
Case Number: PC-2020-08337
                   Case County
Filed in Providence/Bristol
                         PM
Submitted: 3/29/2021 12:07
                               Superior Court
                        1:21-cv-00188-JJM-PAS Document 4 Filed 05/03/21 Page 35 of 65 PageID #: 66
Envelope: 3027418
Reviewer: Jaiden H.                                                                                                                          2



                                  3.          Venue      is   proper in the   district   pursuant t0 inter    alia,   R.I.G.L. 9-4-4 because:


                                  a.         The alleged unlawful             practices occurred and/or are continuing to occur


                                             within the State of Rhode Island, and in the judicial                    district;



                                 b.          all   records relevant t0 the alleged unlawful practices are maintained and


                                             administered in the Defendant’s place 0f business in the City 0f Providence,


                                             Rhode       Island;


                                  c.         Plaintiff        Danna would       currently be        enj oying    all    rights,   beneﬁts, and


                                             privileges 0f her employment, as a full-time                   employee 0f Defendant,       in the


                                             City 0f Providence,              Rhode      Island,    but for the Defendant’s unlawful


                                             practices.




                                 4.           Plaintiff timely      ﬁled a formal Charge of Discrimination with the U.S. Equal


                          Employment Commission (“EEOC”),                      alleging that she      had been discriminated against on

                          the basis of her gender and suffered retaliation as a result of her protected status.




                                  5.          Plaintiff       Danna has complied With               all   jurisdictional prerequisites     and

                          conditions precedent to the ﬁling of the action in state court, in each 0f its counts, including


                          requesting Right         To Sue       Authorization, if necessary, from the pertinent administrative


                          agency(ies). (Attachment             A)

                                                                               THE PARTIES

                                  6.          At   all   times material t0 this Complaint, the Plaintiff, Erin Danna, was an


                          individual,   is   a resident 0f Providence,         Rhode      Island.




                                                                                  Page 35
Case Number: PC-2020-08337
                   Case County
Filed in Providence/Bristol
                         PM
Submitted: 3/29/2021 12:07
                               Superior Court
                        1:21-cv-00188-JJM-PAS Document 4 Filed 05/03/21 Page 36 of 65 PageID #: 67
Envelope: 3027418
Reviewer: Jaiden H.




                                    7.       The Defendant, RI School of Design,         is   duly licensed to d0 business in the


                          State 0f   Rhode    Island.    It   owns, operates, and maintains a school With a principal place 0f

                          business at 2 College Street, Providence, RI 02903.




                                    8.       At   all   times material t0 the allegations 0f the Complaint, the Defendant has


                          continuously, and does now, employ at least 50 or            more employees      in the State   of Rhode


                          Island.




                                    9.       At   all   times material t0 the allegations of the Complaint, the Defendant has


                          continuously been engaged in an industry affecting commerce within the meaning 0f those


                          terms as applicable t0 pertinent provisions 0f the R.I. Civil Rights Act, R.I.G.L. 42-1 12-1.




                                    10.      At all times material t0 the     allegations 0fthe Complaint, Defendant       was and

                          is   an “employer” within the meaning 0f that term as applicable in pertinent provisions 0f


                          the R.I.G.L. 42-1 12-1 et seq., and as interpreted pursuant to the other statutes at issue in


                          this   Complaint.




                                    11.                  Plaintiff is   an “individual(s)” within the meaning 0f pertinent


                          provisions deﬁning that term, and an individual covered under the provisions of that statute,


                          and as interpreted pursuant           to the other statutes at issue in this Complaint.   At    all   times


                          material t0 the allegations of this Complaint.




                                                                             Page 36
Case Number: PC-2020-08337
                   Case County
Filed in Providence/Bristol
                         PM
Submitted: 3/29/2021 12:07
                               Superior Court
                        1:21-cv-00188-JJM-PAS Document 4 Filed 05/03/21 Page 37 of 65 PageID #: 68
Envelope: 3027418
Reviewer: Jaiden H.                                                                                                                                4



                                   12.         At   all   times material to the action, the Defendant was and                    is   an employer


                          covered under and subject t0 the provisions of R.I.G.L. § 42-1 12-1                          et seq.




                                   13.         On    information and belief, and at            all    times pertinent t0 this Complaint,


                          managers and supervisors 0f the Defendant, and any others engaging                                in discriminatory


                          workplace treatment of Danna, were each a person acting in furtherance of the                                interest of,


                          on behalf      of,   and as the agent of the Defendant, With respect                    to all allegations       of   this


                          Complaint, and they             knew   or should reasonably have           known 0f their unlawful           conduct.




                                                           FACTS APPLICABLE TO EACH COUNT

                                   14.         Plaintiff is female.


                                   15.         Pursuant t0 a      letter   dated April   2,   2019, Plaintiff was hired for a one-year


                          European Honors Post Baccalaureate (EHB) Fellowship position                            at   Defendant RISD.


                                   16.         This Fellowship required that Plaintiff live in the Palazetto Cenci August


                          20,   2019 through June 30, 2020.                 The terms of this position were outlined                  in a written


                          contract executed         by the Employer and         the Plaintiff    0n April    2,   2019 and April          8,   2019,


                          respectively.


                                   17.         After Plaintiffs appointment, she informed the Employer that she had a


                          small child and husband that would also accompany her during her stay in                               Rome.

                                   18.         Upon       learning that Plaintiff had a child and husband, the                          Employer

                          attempted to dissuade her from taking the position.




                                                                                Page 37
Case Number: PC-2020-08337
                   Case County
Filed in Providence/Bristol
                         PM
Submitted: 3/29/2021 12:07
                               Superior Court
                        1:21-cv-00188-JJM-PAS Document 4 Filed 05/03/21 Page 38 of 65 PageID #: 69
Envelope: 3027418
Reviewer: Jaiden H.                                                                                                                     5



                                    19.   In June 2020, Plaintiff‘s job standards         were    altered in   an attempt      t0   make

                          the position untenable for a mother. She           was informed        that she   would be       living in an


                          apartment that was unsanitary and unsuitable for a family, comparable t0 a dormitory room.


                                    20.   Plaintiff   was    also denied the correct information to obtain the proper


                          paperwork for her family     t0 initially   accompany her abroad.

                                    21.   On December 6,         2019, Plaintiff ﬁled a complaint detailing bullying starting


                          from the time she accepted the job and informed the Employer                that she      had a family. She

                          further   complained that the Employer subsequently changed her job description                           t0 her


                          detriment.


                                    22.   In retaliation for her complaints, Plaintiff              was     subj ected t0 disparate


                          treatment and retaliation. This culminated in her discharge 0n 0r around                   March    13,   2020.


                                    23.   In 0r about the last      week of February 2020,       Plaintiff was unable t0 attend a


                          southern Italy tour trip with her assigned students, due to an appointment With immigration


                          ofﬁces which she was required to attend.


                                    24.   Plaintiffs supervisors       were aware     that she   would be absent from          the ﬁrst


                          part of the tour but   would join      the group for the second part.


                                    25.   Plaintiff was     informed that   it   was not necessary    for her t0 attend.


                                    26.   Plaintiff received      an email on February 26th stating         that,   due   to the   Covid-


                          19 pandemic, the students, the lead of the program--- titled the "Chief Critic" and Plaintiff


                          would be moved from Rome          t0   Providence for the remainder 0f the         EHP     semester.


                                    27.   Due    to Plaintiff‘s family   being With her, not knowing           if Plaintiff   would be

                          provided medical insurance and What type 0f housing she would be placed in                          When    she


                          arrived in Providence, Plaintiffrequested t0 remain in         Rome t0 perform her duties Virtually.




                                                                          Page 38
Case Number: PC-2020-08337
                   Case County
Filed in Providence/Bristol
                         PM
Submitted: 3/29/2021 12:07
                               Superior Court
                        1:21-cv-00188-JJM-PAS Document 4 Filed 05/03/21 Page 39 of 65 PageID #: 70
Envelope: 3027418
Reviewer: Jaiden H.                                                                                                                        6



                                   28.         Plaintiff also requested that her contract          be reviewed and amended t0 reﬂect


                          the   move to      Providence.


                                   29.         The Employer denied her request t0 remain in Rome and work remotely and

                          informed her that she had until March              5,   2020   to join her   group in Providence 0r end her


                          contract.


                                   30.         The Defendant terminated Plaintiffs employment effective March                     13,   2020

                          and gave the reason        that she   abandoned her students and defected from her job.

                                   3   1.      After the Employer ended Plaintiffs contract             it   subj ected Plaintiff to further


                          retaliation       by attempting   to evict her   from her      living quarters in the Cenci during        Rome's

                          shutdown.


                                   32.         Plaintiffs   male director was not required          t0 relocate t0   Providence and was


                          allowed t0 perform his duties in Rome.


                                   33.         Plaintiffs    male director was        in support     of her remaining in        Rome     and

                          assisting him, yet Plaintiff was        still   sent   home.

                                   34.         Plaintiff was    informed by the Employer that           if   she did not join the group in


                          Providence she would be terminated.


                                   35.         Although     Plaintiff requested t0       remain in     Italy to continue    working With

                          students online, she        was    told repeatedly that she        had   to vacate the     Cenci and return t0


                          Providence because         it   was necessary    for her t0    work   face t0 face With students.


                                   36.         The   students never returned t0 the         RISD campus and were          not going t0 for


                          the entire    month 0f March, while they were quarantined                 at a hotel in   Providence 0r   at their



                          family homes.




                                                                                  Page 39
Case Number: PC-2020-08337
                   Case County
Filed in Providence/Bristol
                         PM
Submitted: 3/29/2021 12:07
                               Superior Court
                        1:21-cv-00188-JJM-PAS Document 4 Filed 05/03/21 Page 40 of 65 PageID #: 71
Envelope: 3027418
Reviewer: Jaiden H.




                                    37.       Although     Plaintiff repeated requests to        work    online with the students were


                          turned    down because of the       alleged need for "face t0 face pedagogy," the day she received


                          notice ofher termination for not returning to Providence, the rest ofthe staffreceived notice


                          to prepare for online instruction      because 0fthe probability of a short or long term shutdown.


                                    38.       Plaintiff   immediately and repeatedly requested to be reinstated t0 continue


                          her contract, with no response from RISD, and her email was subsequently taken down.


                                    39.       Plaintiff stopped receiving        pay and her health insurance was terminated.

                                    40.       Plaintiffs parents contacted        RISD    requesting information and received n0


                          response.       They were ﬁnally informed that Plaintiff‘s position had been terminated because

                          there   was n0 longer an     EHP program,        even though        Plaintiff‘s supervisors   were continuing

                          the   EHP   program With students        after they     had   all   returned   home   after the   RISD campus

                          closed.


                                    41.       A11 0f Plaintiffs duties were reassigned and Plaintiff‘s students were


                          incorrectly informed that Plaintiff quit.


                                    42.       Plaintiff   was   directed    by   the Provost not to discuss her               employment

                          situation With the students.


                                    43.       Plaintiff   had nowhere      to live in   Providence as       RISD gave       her no time or


                          ﬁnancial assistance t0       ﬁnd housing    for her family.


                                    44.       The   actions taken against the Plaintiff by not allowing her to ﬁnish out the


                          remainder of her contract, as every other education staff member was allowed t0 d0 was in


                          clear retaliation for Plaintiff asserting her rights t0 a lawful               work environment.




                                                                              Page 40
Case Number: PC-2020-08337
                   Case County
Filed in Providence/Bristol
                         PM
Submitted: 3/29/2021 12:07
                               Superior Court
                        1:21-cv-00188-JJM-PAS Document 4 Filed 05/03/21 Page 41 of 65 PageID #: 72
Envelope: 3027418
Reviewer: Jaiden H.                                                                                                                      8



                                    45.          RISD    staff   and students were paid out    until the   end of June, but      Plaintiff


                          was not paid because RISD terminated her before                 the date   by which   in order to qualify she


                          needed to be employed.

                                    46.          Plaintiff   was    treated in a disparate    manner    as   compared     t0 her    male

                          counterparts.


                                    47.          The Defendant’s conduct         reﬂects, in both purpose       and   effect,   a blatant,


                          willful, and/or malicious pattern             of discrimination and unlawful treatment against the


                          Plaintiff based        0n her gender. Such conduct has involved an            intentional, reckless, and/or


                          callous indifference to the statutorily protected rights of the Plaintiff as a result of her


                          gender.


                                    48.          The Defendant’s conduct         reﬂects, in both purpose       and   effect,   a blatant,


                          willful, and/or malicious pattern            of retaliation and unlawful treatment against the Plaintiff


                          because she complained 0f conduct Which she reasonably believed t0 be unlawful.


                                                                   COUNT I
                                                     RHODE ISLAND CIVIL RIGHTS ACT OF 1990
                                                                    R.I.G.L.   SECTION 42-112-1

                                    49.          The   allegations contained in Paragraphs 1-48       above are incorporated herein


                          by reference         in their entirety.




                                    50.          The Defendant’s discriminatory conduct,               policies,   and practices are

                          Violative 0f the provisions 0f the           Rhode   Island Civil Rights Act 0f 1990, R.I.G.L. 42-1 12-


                          1   m,         by:


                                    a.    interfering with Plaintiff s right t0 avail herself of the full       and equal beneﬁt and

                                          protection 0f state and federal laws intended t0 prevent discrimination based                0n

                                          gender;




                                                                                Page 41
Case Number: PC-2020-08337
                   Case County
Filed in Providence/Bristol
                         PM
Submitted: 3/29/2021 12:07
                               Superior Court
                        1:21-cv-00188-JJM-PAS Document 4 Filed 05/03/21 Page 42 of 65 PageID #: 73
Envelope: 3027418
Reviewer: Jaiden H.




                                 b.    depriving Plaintiff 0f the status, beneﬁts, privileges, and other terms and


                                       conditions accruing t0 the     employment          relationship t0   Which she was    entitled;


                                 c.    treating Plaintiff in a hostile,   demeaning, and otherwise unlawful manner based


                                       on her gender;

                                 d.    causing Plaintiff lost income, beneﬁts                  and damage      to   her professional


                                       reputation;


                                 e.    causing     Plaintiff humiliation,     emotional         distress    and harm    to   personal


                                       reputations.




                                 51.        The unlawful      practices   engaged    in   by   the Defendant    were motivated by

                          impermissible and unlawful considerations concerning Plaintiff’s gender. Such practices


                          include, but are not limited t0, the Defendant:


                                            a)       subjecting Plaintiff t0     discriminatory terms           and conditions of

                                 employment because 0f her gender;

                                            b)       subj ecting Plaintiff to discriminatory conduct;


                                            c)       termination 0f Plaintiff;


                                            d)       retaliating against Plaintiff.




                                 52.        But   for the Defendant’s intent t0 discriminate against Plaintiff based           0n her

                          gender, Defendant would not have subj ected her to discriminatory conduct.                  The Defendant

                          purposefully, maliciously, and without justiﬁcation or excuse, took discriminatory action


                          With respect t0   Plaintiff’ s   employment because 0f Plaintiff” s gender.




                                                                           Page 42
Case Number: PC-2020-08337
                   Case County
Filed in Providence/Bristol
                         PM
Submitted: 3/29/2021 12:07
                               Superior Court
                        1:21-cv-00188-JJM-PAS Document 4 Filed 05/03/21 Page 43 of 65 PageID #: 74
Envelope: 3027418
Reviewer: Jaiden H.                                                                                                                  10



                                  WHEREFORE,          Plaintiff prays that judgment         be entered herein against Defendant,

                          and   in favor   0f Plaintiff for   all   damages and equitable         relief available, as hereinafter


                          requested.




                                                            COUNT II
                                             THE RI WHISTLEBLOWERS’ PROTECTION ACT
                                                                           TITLE    28
                                                                    SECTION 28-50-1

                                  53.       The   allegation in paragraphs 1-52, above, are incorporated herein             by

                          reference, in their entirety.


                                  54.       The Defendant’s conduct          in the termination    0f Plaintiff was motivated by


                          an intent t0 discriminate against the Plaintiff and           retaliate against the Plaintiff


                          because, inter alia, she obj ected and asserted conduct Which they             knew    or reasonably


                          believed to be a Violation 0f their rights under federal and/or state law.


                                  55.      But   for the Defendant’s intent to retaliate against the Plaintiffs because 0f


                          the conduct referenced in the previous paragraph, Defendant               would not have      retaliated


                          against the Plaintiff, subj ected Plaintiff to discriminatory terms and conditions 0f


                          employment 0r terminated her.

                                  56.      Defendant’s conduct      is   in Violation   0f the RI Whistleblowers’ Act,      RIGL

                          section 28-50-01 et seq.


                                  57.       As   a result 0f Defendant’s unlawful conduct, Plaintiff has suffered severe


                          distress,   with resulting physical and/or emotional          injuries, humiliation,   harm   to her


                          reputations, lost wages, lost opportunities for advancement, attorney’s fees,              and other

                          damages.




                                                                            Page 43
Case Number: PC-2020-08337
                   Case County
Filed in Providence/Bristol
                         PM
Submitted: 3/29/2021 12:07
                               Superior Court
                        1:21-cv-00188-JJM-PAS Document 4 Filed 05/03/21 Page 44 of 65 PageID #: 75
Envelope: 3027418
Reviewer: Jaiden H.                                                                                                               1 1




                          WHEREFORE,          Plaintiff prays that judgment       be entered herein against the Defendant and


                          in favor    of Plaintiff for   all   damages and equitable   relief available, as hereinafter


                          requested.




                                                                         COUNT III
                                               TITLE VII OF THE CIVIL RIGHTS ACT OF                          1964
                                                                    42 U.S.C. §2000,   et seq.


                                  58.        Paragraphs 1-57 above are herein incorporated by reference in their


                          entirety.




                                  59.        Defendant willfully engaged in a policy or practice of discriminating


                          against Plaintiff in Violation 0f Title VII.




                                  60.        The Defendant’s discriminatory conduct,           policies,   and practices Violate the

                          provisions of Title VII, by:


                                             a.)   interfering with Plaintiff” s right to avail herself 0f the full   and equal

                          beneﬁt and protection 0f         state   and federal laws intended     t0 prevent discrimination in the


                          workplace based 0n gender;


                                             b.)   depriving her of the status, beneﬁts, privileges, and other terms and


                          conditions accruing to the           employment   relationship t0   which she was    entitled;


                                             c.) treating      her in a hostile, demeaning, and otherwise unlawful manner


                          based on her gender;


                                             d.)   causing her 10st income and beneﬁts, humiliation, physical and


                          emotional injury, as well as irreparable harm t0 her person and professional reputation.




                                                                             Page 44
Case Number: PC-2020-08337
                   Case County
Filed in Providence/Bristol
                         PM
Submitted: 3/29/2021 12:07
                               Superior Court
                        1:21-cv-00188-JJM-PAS Document 4 Filed 05/03/21 Page 45 of 65 PageID #: 76
Envelope: 3027418
Reviewer: Jaiden H.                                                                                                                 12



                                   61.       The unlawful     practices engaged in    by    the Defendant   were motivated by

                          impermissible and unlawful considerations concerning Plaintiff” s gender. Such practices


                          include, but are not limited to, Defendant:


                                                        a.)   subj ecting Plaintiff t0 discriminatory   employment practices;

                                                       b.)    denying Plaintiff employment opportunities/beneﬁts;


                                                       c.) retaliating    against Plaintiff for asserting her rights to be free


                                                              from discrimination based on gender.




                                   62.       But   for the Defendant’s intent t0 discriminate against Plaintiff because             0f


                          her gender, Defendant would not have subjected her t0 discriminatory employment


                          practices,     denied her employment opportunities/beneﬁts, retaliated against her for


                          attempting to assert her right to be free from workplace conduct              made unlawful by          Title


                          VII.


                                   63.       The Defendant’s conduct has unlawfully deprived                 Plaintiff   of income,


                          beneﬁts,     privileges,   promotions,       and other terms and conditions accruing               to    the


                          employment        relationship to   Which she was     entitled;   has caused irreparable harm to her


                          reputation and professional mobility; and has caused her extreme humiliation, as well as


                          physical and emotional injury.




                                   WHEREFORE,          Plaintiff prays that   judgment be entered herein against Defendant

                          and    in favor   of Plaintiff for    all   damages and equitable      relief available, as hereinafter


                          requested.




                                                                            Page 45
Case Number: PC-2020-08337
                   Case County
Filed in Providence/Bristol
                         PM
Submitted: 3/29/2021 12:07
                               Superior Court
                        1:21-cv-00188-JJM-PAS Document 4 Filed 05/03/21 Page 46 of 65 PageID #: 77
Envelope: 3027418
Reviewer: Jaiden H.                                                                                                                    13




                                                                        COUNT IV
                                                   Title   IX 0f the Education Amendments              0f 1972
                                                                   20   USC      1681    et.   seq.



                                  64.       The   allegations contained in Paragraphs 1-63            above are incorporated herein


                          by reference    in their entirety.




                                  65.       At   all   times material t0 the allegations in this Complaint, Plaintiff was a


                          qualiﬁed individual subject t0 the protections 0f Title IX.



                                  66.       Defendant qualiﬁes under            Title   IX and must operate     in a   non-


                          discriminatory     manner With respect     t0   its   educational programs including but not limited


                          to discipline   and employment 0f the      Plaintiff.




                                  67.       Defendant has engaged in unlawful conduct and                is   Violation of Title IX.




                                  68.       But for the Defendant’s       intent t0 discriminate against the Plaintiff because


                          0f her gender, Defendant would not have engaged in the conduct alleged in                       this


                          Complaint; would not have operated in a discriminatory manner; retaliated against the


                          Plaintiff; or   terminated Plaintiff.




                                                                                Page 46
Case Number: PC-2020-08337
                   Case County
Filed in Providence/Bristol
                         PM
Submitted: 3/29/2021 12:07
                               Superior Court
                        1:21-cv-00188-JJM-PAS Document 4 Filed 05/03/21 Page 47 of 65 PageID #: 78
Envelope: 3027418
Reviewer: Jaiden H.                                                                                                                           14



                                    WHEREFORE,           Plaintiff prays that judgment              be entered herein against Defendant,


                          and    in favor    0f   Plaintiffs for all      damages and equitable           relief available, as hereinafter


                          requested.


                                                                        PRAYER FOR RELIEF

                                    WHEREFORE,           Plaintiff prays that judgment              be entered herein against Defendant,


                          and    in favor    of Plaintiff for   all    damages and equitable           relief available, including, but not


                          limited   to:



                                    a.)    an order that the Defendant                 institute   and carry out practices, policies and

                          programs Which provide equal employment opportunities to qualiﬁed individuals,

                          regardless 0f gender;


                                    b.)    an order that the Defendant make whole the Plaintiff With appropriate                          lost


                          earnings,       back pay, front pay, the value 0f               lost beneﬁts,   and   interest, in   amounts   t0   be


                          proved    at trial,     and other afﬁrmative            relief necessary t0 eradicate the effects         0f their


                          unlawful employment practices, including, but not limited to the reinstatement of Plaintiff


                          to the position      of employment          at issue,   or   some   other appropriate and equivalent position,


                          With appropriate increases, beneﬁts,              status,     and promotional opportunities;


                                    c.)    an order that the Defendant make whole the Plaintiff by providing for any


                          additional pecuniary losses, including but not limited to any costs incurred for health and


                          life   insurance premiums, medical treatment While Without insurance, and the cost 0f


                          seeking     new employment, and compensation                         for the    damage done      to her valuable


                          reputation, in     amounts    t0   be determined        at trial;



                                    d.)   an order the Defendant make Whole the Plaintiff by providing compensation for


                          non-pecuniary losses, including but not limited t0 emotional pain, suffering, humiliation,




                                                                                   Page 47
Case Number: PC-2020-08337
                   Case County
Filed in Providence/Bristol
                         PM
Submitted: 3/29/2021 12:07
                               Superior Court
                        1:21-cv-00188-JJM-PAS Document 4 Filed 05/03/21 Page 48 of 65 PageID #: 79
Envelope: 3027418
Reviewer: Jaiden H.                                                                                                                15



                          and mental anguish         in   amounts    to   be proven   at trial,   including an appropriate award of


                          compensatory damages;


                                  e.)   grant attorney’s fees and the costs 0f the action;


                                  f.)   grant punitive or exemplary damages, as appropriate to punish the Defendant for


                          their malicious      conduct and/or for their reckless and/or callous indifference t0 the


                          statutorily protected rights      of the   Plaintiff;



                                  g.) grant    an appropriate award of prejudgment                   interest,   including an award 0f


                          interest for all   damages awarded         t0 the Plaintiff   from the date the cause 0f action accrued,

                          pursuant to R.I.G.L. Section 9-21-10;


                                  h.) grant    such ﬁthher relief as the court deems necessary and proper.




                                                            DEMAND FOR TRIAL BY JURY
                                  Plaintiff    hereby demands         trial   by jury 0f   all   issues pertinent to the causes in the


                          Complaint     triable as   0f right by jury.


                          Respectfully Submitted,
                          Erin K. Danna,
                          By Her Attorney,

                          /s/ Stephen T.     Fanning

                          Stephen T. Fanning #3900
                          305 South Main Street
                          Providence, RI 02903
                          40 1 -272-8250
                          401-272-4520 (FAX)




                                                                                Page 48
Case Number: PC-2020-08337
                   Case County
                        1:21-cv-00188-JJM-PAS
Filed in Providence/Bristol
                         PM
Submitted: 3/29/2021 12:07
                               Superior Court
                                              Document 4 Filed 05/03/21 Page 49 of 65 PageID #: 80
Envelope: 3027418
Reviewer: Jaiden H.                                                                         16




                                                       Page 49
                                        M
          Case 1:21-cv-00188-JJM-PAS Document 4 Filed 05/03/21 Page 50 of 65 PageID #: 81



                                             p
                                                 ODE 15W
                                                                   STATE 0F RHODE ISLAND



                                                           SUPERIOR COURT
                                                               SUMMONS
                                                                  Civil Action File       Number
                                                                  PC—2020-08337
Plaintiff                                                         Attorney for the Plaintiff 0r the Plaintiff
Erin   Danna                                                      Stephen T. Fanning
V.                                                                Address of the        Plaintiff’s   Attorney 0r the Plaintiff
Rhode Island School 0f Design                                     305 SOUTH MAIN ST
Defendant                                                         PROVIDENCE RI 02903

Licht Judicial     Complex                                        Address 0f the Defendant
Providence/Bristol County                                         Two   College Street
250 Beneﬁt       Street                                           Providence RI 02903
Providence RI 02903
(401) 222-3250


TO THE DEFENDANT, Rhode Island School of Design:
     The above-named             Plaintiff has brought      an action against you in said Superior Court in the county
indicated above.          You    are hereby      summoned and     required t0 serve       upon   the Plaintiff’s attorney,    whose
address    is listed   above, an answer to the complaint which                is   herewith served upon you within twenty (20)
days after service of this             Summons upon    you, exclusive 0f the day 0f service.

     If   you   fail to     d0   so,   judgment by default will be taken against you for the              relief   demanded   in the
complaint.      Your answer must           also be ﬁled with the court.

     As provided    Rule 13(a) of the Superior Court Rules of Civil Procedure, unless the relief demanded in
                       in
the complaint is for damage arising out of your ownership, maintenance, operation, or control of a motor
vehicle, or unless otherwise provided in Rule 13(a), your answer must state as a counterclaim any related
claim which you may have against the Plaintiff, or you Will thereafter be barred from making such claim in
any other    action.


This   Summons was           generated 0n 12/2/2020.                    /s/   Henry Kinch
                                                                        Clerk



                                           Witness the seal/watermark of the Superior Court




SC-CMS-l        (revised July 2014)



                                                                  Page 50
          Case 1:21-cv-00188-JJM-PAS Document 4 Filed 05/03/21 Page 51 of 65 PageID #: 82

                                                                        °
                                                                            ‘




             STATE 0F RHODE ISLAND AND                                                 PROVIDENCE PLANTATIONS
                                                                 ODE 60*


                                                    SUPERIOR COURT
Plaintiff                                                                                Civil Action File   Number
Erin     Danna                                                                           PC-2020-08337
V.

Rhode Island School of Design
Defendant



                                                     PROOF OF SERVICE
     I   hereby certify that 0n the date below       I   served a copy 0f this    Summons, complaint, Language Assistance
Notice, and       all   other required documents received herewith              upon   the Defendant,   Rhode     Island School of
Design, by delivering or leaving said papers in the following manner:


     U With the Defendant personally.
     D    At the Defendant’s dwelling house or usual place of abode With a person of                suitable age     and discretion
          then residing therein.
          Name    0f person of suitable age and discretion
          Address 0f dwelling house or usual place 0f abode


          Age
           Relationship t0 the Defendant


     D With an agent authorized by appointment or by law to receive service of process.
          Name    of authorized agent
           If the agent is   one designated by   statute to receive service, further notice as required      by   statute   was given
           as noted below.




     U With a guardian 0r conservator 0f the Defendant.
          Name    of person and designation

     U By delivering said papers to the attorney general 0r an assistant attorney general if serving the state.
     U Upon a public corporation, body, or authority by delivering said papers to any ofﬁcer, director, 0r
          manager.
           Name    of person and designation




                                                             Page   1   of2



SC-CMS-l         (revised July 2014)



                                                               Page 51
         Case 1:21-cv-00188-JJM-PAS Document 4 Filed 05/03/21 Page 52 of 65 PageID #: 83


             STATE 0F RHODE ISLAND AND                                                        PROVIDENCE PLANTATIONS
                                                                     4:               o
                                                                          ODE ‘59

                                                        SUPERIOR COURT
     Upon      a private corporation, domestic or foreign:
      U By delivering said papers to an ofﬁcer or a managing or general agent.
        Name of person and designation
      D By leaving said papers at the ofﬁce 0f the corporation with a person employed therein.
        Name of person and designation
      D By delivering said papers to an agent authorized by appointment 0r by law to receive service                                 0f process.
       Name of authorized agent
             If the agent is   one designated by     statute to receive service, further notice as required               by   statute   was given
             as noted below.



     D   I   was unable   t0   make   service after the following reasonable attempts:




SERVICE DATE:                           /        /                                        SERVICE FEE   $
                        Month Day      Year
Signature       0f SHERIFF or DEPUTY SHERIFF                or       CONSTABLE

SIGNATURE OF PERSON OTHER THAN A SHERIFF                                             or   DEPUTY SHERIFF        0r   CONSTABLE MUST BE
NOTARIZED.

Signature


State of

County of

     On this                    day of                           ,
                                                                     20          ,
                                                                                     before me, the undersigned notary public, personally
appeared                                                                                               U     personally   known    t0 the notary

or       U      proved     to     the       notary   through         satisfactory           evidence    of     identiﬁcation,       which      was
                                                                             ,
                                                                                 to   be the person    who    signed above in      my     presence,
and Who swore or afﬁrmed                to the notary that the contents              of the document are truthful to the best of his or her
knowledge.
                                                                      Notary Public:
                                                                      My commission expires:
                                                                      Notary identiﬁcation number:
                                                                     Page 2 of 2




SC-CMS-l          (revised July 2014)



                                                                      Page 52
Case Number: PC-2020-08337
Filed in Providence/Bristol County Superior Court
                 Case 1:21-cv-00188-JJM-PAS
Submitted: 12/2/2020 3:04 PM
                                                                         Document 4 Filed 05/03/21 Page 53 of 65 PageID #: 84
Envelope:
       eeoc2858242
            Form 161 (ms)                     U.S. EQUAL             EMPLOYMENT OPPORTUNITY COMMISSION
Reviewer: Rachel L.
                                                        DISMISSAL AND NOTICE 0F RIGHTS
                                                                                                        From:     Philadelphia District Office
     T02      Erin K.Danna
              30 Smith Avenue                                                                                     801 Market Street
              Providence, RI 02903                                                                                Suite 1000
                                                                                                                  Philadelphia, PA 19107




             E                      On behalf of person(s) aggrieved whose
                                    CONFIDENTIAL (29 CFR §1601. 7(a))
                                                                               identity is



                                                                                                                                                    Telephone No.
      EEOC Charge       No.                            EEOC        Representative

                                                       Legal Unit,
      530-2020-03856                                   Legal Technician                                                                             (267) 589-9700

      THE EEOC          IS    CLOSING    ITS FILE   ON THIS CHARGE FOR THE FOLLOWING REASON:
                        The   facts alleged in the charge   fail   to state a claim   under any of the statutes enforced by the EEOC.


                        Your allegations did not involve a     disability   as deﬁned by the Americans With                     Disabilities Act.



                        The Respondent employs       less than the required         number       of   employees or        is   not otherwise covered by the statutes.
             EDDDD

                        Your charge was not timely filed with EEOC;                   in    other words, you waited too long after the date(s) of the alleged
                        discrimination to ﬁ|e your charge

                        The  EEOC issues the following determination: Based upon its investigation, the EEOC is unable to conclude that the
                        information obtained establishes violations of the statutes. This does not certify that the respondent is in comp|iance with
                        the statutes. No finding is made as to any other issues that might be construed as having been raised by this charge.

                        The    EEOC   has adopted the ﬁndings of the state or              local fair   emp|oyment     practices      agency   that investigated this charge.

             DD
                        Other (brieﬂy state)



                                                                     -   NOTICE OF SUIT RIGHTS                        -

                                                            (See the additional information attached            to this form.)


               the Americans with Disabilities Act, the Genetic Information Nondiscrimination Act, or the Age
      Title VII,
      Discrimination in Employment Act: This will be the only notice of dismissal and of your right to sue that we will send you.
      You may file a lawsuit against the respondent(s) under federaI law based on this charge in federal or state court. Your
      lawsuit must be filed WITHIN 90 DAYS of your receipt of this notice; or your right to sue based on this charge will be
      lost. (The time limit for filing suit based on a claim under state law may be different.)



      Equal Pay Act (EPA): EPA suits must be filed in federal or state court within 2 years (3 years for willful vioIations) of the
      alleged EPA underpayment. This means that backpay due for any violations that occurred more than 2 years (3 years)
      before you file suit may not be collectible.

                                                                                On     behalf of the       Commission

                                                                                                                                                    September       4,   2020
       Enclosures(s)                                                         Jamie R. Williamson,                                                           (Date Mailed)

                                                                                District Director

       CC:
                     Steven McDonald
                     General Counsel
                     Two College Street
                     Providence, RI 02903




                                                                                      Page 53
Case Number: PC-2020-08337
                   Case County
Filed in Providence/Bristol
                        PM
Submitted: 12/2/2020 3:04
                               Superior Court
                        1:21-cv-00188-JJM-PAS Document 4 Filed 05/03/21 Page 54 of 65 PageID #: 85
Envelope: 2858242
Reviewer: Rachel L.




                          State 0f Rhode Island                                                            Providence,   SC

                          ERIN K. DANA
                                         Plaintiffs
                          v.                                                               C.A.   NO.

                          RHODE ISLAND SCHOOL OF DESIGN
                                    Defendant



                                                                        COMPLAINT


                                                            INTRODUCTORY STATEMENT
                          The action      is   commenced by ERIN K.         DANNA (hereinafter “Danna” 0r “Plaintifi”)
                          against   Rhode       Island School 0f Design (hereinafter “Defendant” 0r        “The School”)     in


                          order t0 remedy 0r seek relief for the Defendant’s unlawful and discriminatory


                          employment           practices based   0n gender and    related retaliation, in Violation of The   Rhode

                          Island Fair      Employment      Practices Act, the     Rhode   Island Civil Rights Act and other state


                          and federal laws.

                                                                 JURISDICTION AND VENUE

                                    1.          Jurisdiction of the Court   is   invoked pursuant to R.I.G.L. 8-2-13 and 8-2-14.


                          A11 conditions precedent t0 establishing this Court’s jurisdiction over this action have


                          occurred 0r have been complied with.




                                    2.          Considerations 0f judicial economy, convenience, and fairness t0 the


                          litigants   warrant exercise 0f the court’s supplemental jurisdiction with respect t0 Plaintiffs’


                          state   law claims.      Plaintiffs’ state claims are so related t0 Plaintiffs’ federal claims that     they


                          form part 0f the same case 0r controversy.




                                                                             Page 54
Case Number: PC-2020-08337
                   Case County
Filed in Providence/Bristol
                        PM
Submitted: 12/2/2020 3:04
                               Superior Court
                        1:21-cv-00188-JJM-PAS Document 4 Filed 05/03/21 Page 55 of 65 PageID #: 86
Envelope: 2858242
Reviewer: Rachel L.                                                                                                                   2



                                    3.   Venue     is   proper in the   district   pursuant t0 inter   alia,   R.I.G.L. 9-4-4 because:


                                    a.   The alleged unlawful           practices occurred and/or are continuing to occur


                                         within the State of Rhode Island, and in the judicial                 district;



                                    b.   all   records relevant t0 the alleged unlawful practices are maintained and


                                         administered in the Defendants’ place 0f business in the City 0f Providence,


                                         Rhode    Island;


                                    c.   Plaintiff      Danna would       currently be       enj oying    all    rights,   beneﬁts, and


                                         privileges 0f her employment, as a full-time                employee 0f Defendant,       in the


                                         City 0f Providence,            Rhode      Island,   but for the Defendant’s unlawful


                                         practices.




                                    4.   Plaintiff timely      ﬁled a formal Charge of Discrimination with the U.S. Equal


                          Employment Commission (“EEOC”),                alleging that she     had been discriminated against on

                          the basis of her gender.




                                    5.   Plaintiff      Danna has complied With              all   jurisdictional prerequisites     and

                          conditions precedent to the ﬁling of the action in state court, in each 0f its counts, including


                          requesting Right     To Sue     Authorization, if necessary, from the pertinent administrative


                          agency(ies). (Attachment       A)

                                                                         THE PARTIES

                                    6.    The   Plaintiff,    Erin Danna, an individual,       is   a resident of Providence,    Rhode

                          Island.




                                                                            Page 55
Case Number: PC-2020-08337
                   Case County
Filed in Providence/Bristol
                        PM
Submitted: 12/2/2020 3:04
                               Superior Court
                        1:21-cv-00188-JJM-PAS Document 4 Filed 05/03/21 Page 56 of 65 PageID #: 87
Envelope: 2858242
Reviewer: Rachel L.




                                    7.       The Defendant, RI School of Design,            is   duly licensed to d0 business in the


                          State 0f   Rhode    Island.    It   owns, operates, and maintains a school With a principal place 0f

                          business at 2 College Street, Providence, RI 02903.




                                    8.       At   all   times material t0 the allegations 0f the Complaint, the Defendant has


                          continuously, and do now,             employ   at least   50 0r more employees in the State of Rhode


                          Island.




                                    9.       At   all   times material t0 the allegations of the Complaint, the Defendant has


                          continuously been engaged in an industry affecting commerce within the meaning 0f those


                          terms as applicable t0 pertinent provisions 0f the R.I. Civil Rights Act, R.I.G.L. 42-1 12-1.




                                    10.      At all times material t0 the      allegations 0fthe Complaint, Defendant      was and

                          is   an “employer” within the meaning 0f that term as applicable in pertinent provisions 0f


                          the R.I.G.L. 42-1 12-1 et seq., and as interpreted pursuant to the other statutes at issue in


                          this   Complaint.




                                    11.                  Plaintiff is   an “individual(s)” within the meaning of pertinent


                          provisions deﬁning that term, and an individual covered under the provisions of that statute,


                          and as interpreted pursuant           to the other statutes at issue in this    Complaint. At    all   times


                          material t0 the allegations of this Complaint.




                                                                              Page 56
Case Number: PC-2020-08337
                   Case County
Filed in Providence/Bristol
                        PM
Submitted: 12/2/2020 3:04
                               Superior Court
                        1:21-cv-00188-JJM-PAS Document 4 Filed 05/03/21 Page 57 of 65 PageID #: 88
Envelope: 2858242
Reviewer: Rachel L.                                                                                                                       4



                                   12.          At   all   times material to the action, the Defendant was and           is   an employer


                          covered under and subject t0 the provisions of R.I.G.L. § 42-1 12-1                  et seq.




                                   13.          On    information and belief, and         at all   times pertinent t0 this Complaint,


                          managers and supervisors 0f the Defendant, and any others engaging                           in discriminatory


                          workplace treatment of Danna, were each a person acting in furtherance of the                        interest of,


                          on behalf      of,    and as the agent of the Defendant, With respect              to all allegations    of   this


                          Complaint, and they              knew   or should reasonably have    known 0f their unlawful         conduct.




                                                            FACTS APPLICABLE TO EACH COUNT

                                   14.          Plaintiff is female




                                   15.          Plaintiff    was hired   for the   EHP    Post Baccalaureate Fellow position With


                          Defendant in April 2019.

                                   16.          Plaintiffs contract required her t0 live in          Rome   in the    Cenci from August


                          20,   2019    until   June 30, 2020.


                                   17.          Plaintiff    became aware    that she ﬁled     an   EEOC    in January    2020 and then

                          subj ected her to retaliation           and discrimination leading       t0 her discharge   0n 0r about March

                          13,   2020.


                                   18.          For example, around the            last   week 0f February 2020,           Plaintiff    was

                          precluded from attending the southern tour                 trip   With her assigned students due t0 her


                          husband’s immigration appointment Which she was required t0 attend.




                                                                               Page 57
Case Number: PC-2020-08337
                   Case County
Filed in Providence/Bristol
                        PM
Submitted: 12/2/2020 3:04
                               Superior Court
                        1:21-cv-00188-JJM-PAS Document 4 Filed 05/03/21 Page 58 of 65 PageID #: 89
Envelope: 2858242
Reviewer: Rachel L.                                                                                                                        5



                                    19.          Plaintiffs supervisor and the Chief Critic          were aware       that Plaintiff   was

                          going to be absent from the ﬁrst part 0f the your and would join the second                     part.    She was

                          informed not to attend.


                                    20.          Defendant denied      Plaintiff” s request to   remain in   Rome and work remotely.

                                    21.          Defendant terminated      Plaintiff’ s   employment   effective   March   13,    2020 and

                          attempted to evict her from her living quarters in Rome.


                                    22.          Plaintiff   was    treated in a disparate       manner   as   compared    t0 her     male

                          counterparts.


                                    23.          The Defendant’s conduct         reﬂects, in both purpose       and    effect,    a blatant,


                          willful, and/or malicious pattern             of discrimination and unlawful treatment against the


                          Plaintiff based        0n her gender. Such conduct has involved an              intentional, reckless, and/or


                          callous indifference to the statutorily protected rights of the Plaintiff as a result of her


                          gender.


                                                                   COUNT I
                                                     RHODE ISLAND CIVIL RIGHTS ACT OF 1990
                                                                    R.I.G.L.   SECTION 42-112-1

                                    24.          The   allegations contained in Paragraphs 1-23        above are incorporated herein


                          by reference         in their entirety.




                                    25.          The Defendant’s discriminatory conduct,               policies,   and practices are

                          Violative 0f the provisions 0f the           Rhode   Island Civil Rights Act 0f 1990, R.I.G.L. 42-1 12-


                          1   m,         by:


                                    a.    interfering with Plaintiff s right t0 avail herself of the full        and equal beneﬁt and

                                          protection 0f state and federal laws intended t0 prevent discrimination based                  0n

                                          gender;




                                                                                Page 58
Case Number: PC-2020-08337
                   Case County
Filed in Providence/Bristol
                        PM
Submitted: 12/2/2020 3:04
                               Superior Court
                        1:21-cv-00188-JJM-PAS Document 4 Filed 05/03/21 Page 59 of 65 PageID #: 90
Envelope: 2858242
Reviewer: Rachel L.




                                 b.    depriving Plaintiff 0f the status, beneﬁts, privileges, and other terms and


                                       conditions accruing t0 the      employment     relationship t0   Which she was    entitled;


                                 c.    treating Plaintiff in a hostile,   demeaning, and otherwise unlawful manner based


                                       on   their gender;


                                 d.    causing Plaintiff lost income, beneﬁts             and damage       t0   her professional


                                       reputation;


                                 e.    causing     Plaintiff humiliation,     emotional    distress     and harm    to   personal


                                       reputations.




                                 26.        The unlawful       practices engaged in    by the Defendant was motivated by

                          impermissible and unlawful considerations concerning Plaintiff’s gender. Such practices


                          include, but are not limited t0, the Defendant:


                                            a)       subj ecting Plaintiff Baker to discriminatory terms        and conditions 0f

                                 employment because 0f her gender;

                                            b)       subj ecting Plaintiff to discriminatory conduct;


                                            c)       termination 0f Plaintiff;


                                            d)       retaliating against Plaintiff.




                                 27.        But   for the Defendant’s intent t0 discriminate against Plaintiff based       0n her

                          gender, Defendant would not have subj ected her to discriminatory conduct.              The Defendant

                          purposefully, maliciously, and Without justiﬁcation 0r excuse, took discriminatory action


                          With respect t0    Plaintiff’ s   employment because 0f Plaintiff” s gender.




                                                                           Page 59
Case Number: PC-2020-08337
                   Case County
Filed in Providence/Bristol
                        PM
Submitted: 12/2/2020 3:04
                               Superior Court
                        1:21-cv-00188-JJM-PAS Document 4 Filed 05/03/21 Page 60 of 65 PageID #: 91
Envelope: 2858242
Reviewer: Rachel L.




                                  WHEREFORE,          Plaintiff prays that judgment        be entered herein against Defendant,

                          and   in favor   0f Plaintiff for   all   damages and equitable        relief available, as hereinafter


                          requested.




                                                                          COUNT II
                                             THE RI WHISTLEBLOWERS’ PROTECTION ACT
                                                                           TITLE    28
                                                                    SECTION 28-50-1

                                  28.       The   allegation in paragraphs 1-23, above, are incorporated herein             by

                          reference, in their entirety.


                                  29.       The Defendant’s conduct          in the termination   of Plaintiff was motivated by


                                  an intent t0 discriminate against the Plaintiff and          retaliate against the Plaintiff


                          because, inter alia, she obj ected and asserted conduct which they            knew     0r reasonably


                          believed t0 be a Violation 0f their rights under federal and/or state law.


                                  30.      But   for the Defendant’s intent t0 retaliate against the Plaintiffs because          0f


                          the conduct referenced in the previous paragraph, Defendant               would not have      retaliated


                          against the Plaintiff, subj ected Plaintiff t0 discriminatory terms and conditions 0f


                          employment or terminated her.

                                  3   1.   Defendant’s conduct      is   in Violation   0f the RI Whistleblowers’ Act,      RIGL

                          section 28-50-01 et seq.


                                  32.       As   a result of Defendant’s unlawful conduct, Plaintiff has suffered severe


                          distress,   with resulting physical and/or emotional          injuries, humiliation,   harm   to her


                          reputations, lost wages, lost opportunities for advancement, attorney’s fees,              and other

                          damages.




                                                                            Page 60
Case Number: PC-2020-08337
                   Case County
Filed in Providence/Bristol
                        PM
Submitted: 12/2/2020 3:04
                               Superior Court
                        1:21-cv-00188-JJM-PAS Document 4 Filed 05/03/21 Page 61 of 65 PageID #: 92
Envelope: 2858242
Reviewer: Rachel L.                                                                                                                8



                          WHEREFORE,          Plaintiff prays that judgment       be entered herein against the Defendant and


                          in favor    of Plaintiff for   all   damages and equitable   relief available, as hereinafter


                          requested.




                                                              COUNT III
                                               TITLE VII OF THE CIVIL RIGHTS ACT OF 1964
                                                                    42 U.S.C. §2000,   et seq.


                                  33.        Paragraphs 1-23 above are herein incorporated by reference in their


                          entirety.




                                  34.        Defendant willfully engaged        in a policy 0r practice    0f discriminating


                          against Plaintiff in Violation 0f Title VII.




                                  35.        The Defendant’s discriminatory conduct,           policies,   and practices Violate the

                          provisions of Title VII, by:


                                             a.)   interfering with Plaintiff” s right to avail herself 0f the full   and equal

                          beneﬁt and protection of         state   and federal laws intended     to prevent discrimination in the


                          workplace based 0n gender;


                                             b.)   depriving her 0f the status, beneﬁts, privileges, and other terms and


                          conditions accruing t0 the           employment   relationship to   Which she was    entitled;


                                             c.) treating      her in a hostile, demeaning, and otherwise unlawful manner


                          based 0n her gender;


                                             d.)   causing her lost income and beneﬁts, humiliation, physical and


                          emotional injury, as well as irreparable harm t0 her person and professional reputation.




                                                                             Page 61
Case Number: PC-2020-08337
                   Case County
Filed in Providence/Bristol
                        PM
Submitted: 12/2/2020 3:04
                               Superior Court
                        1:21-cv-00188-JJM-PAS Document 4 Filed 05/03/21 Page 62 of 65 PageID #: 93
Envelope: 2858242
Reviewer: Rachel L.




                                   36.       The unlawful     practices   engaged   in   by   the Defendant   were motivated by

                          impermissible and unlawful considerations concerning Plaintiffs gender. Such practices


                          include, but are not limited to, Defendant:


                                                        a.)   subj ecting Plaintiff t0 discriminatory     employment       practices;


                                                       b.)    denying Plaintiff employment opportunities/beneﬁts;


                                                       c.) retaliating    against Plaintiff for asserting her rights t0 be free


                                                              from discrimination based 0n gender.




                                   37.       But   for the Defendants’ intent t0 discriminate against Plaintiff because               of


                          her gender, Defendant would not have subjected her to discriminatory employment


                          practices,     denied her employment opportunities/beneﬁts, retaliated against her for


                          attempting t0 assert her right t0 be free from workplace conduct                made unlawful by          Title


                          VII.


                                   38.       The Defendant’s conduct has unlawfully deprived                   Plaintiff   of income,


                          beneﬁts,     privileges,   promotions,        and other terms and conditions accruing                to    the


                          employment        relationship to   Which she was     entitled;     has caused irreparable harm to her


                          reputation and professional mobility; and has caused her extreme humiliation, as well as


                          physical and emotional injury.




                                   WHEREFORE,          Plaintiffs     pray that judgment be entered herein against Defendant


                          and    in favor   0f Plaintiff for    all   damages and equitable        relief available, as hereinafter


                          requested.




                                                                            Page 62
Case Number: PC-2020-08337
                   Case County
Filed in Providence/Bristol
                        PM
Submitted: 12/2/2020 3:04
                               Superior Court
                        1:21-cv-00188-JJM-PAS Document 4 Filed 05/03/21 Page 63 of 65 PageID #: 94
Envelope: 2858242
Reviewer: Rachel L.                                                                                                                      10




                                                                       PRAYER FOR RELIEF

                                    WHEREFORE,          Plaintiff prays that judgment           be entered herein against Defendant,


                          and    in favor    0f Plaintiff for   all   damages and equitable       relief available, including, but not


                          limited   to:



                                    a.)    an order that the Defendant         institute      and carry out practices, policies and

                          programs Which provide equal employment opportunities                            t0     qualiﬁed individuals,


                          regardless of gender;


                                    b.)    an order that the Defendant make Whole the                Plaintiffs   With appropriate    10st


                          earnings,       back pay, front pay, the value 0f        lost beneﬁts,     and   interest, in   amounts   t0   be


                          proved    at trial,   and other afﬁrmative         relief necessary t0 eradicate the effects         0f    their


                          unlawful employment practices, including, but not limited t0 the reinstatement 0f Plaintiff


                          Baker    to the position     of employment        at issue,    or   some other appropriate and equivalent

                          position, with appropriate increases, beneﬁts, status,               and promotional opportunities;


                                    c.)    an order that the Defendant make Whole the Plaintiff by providing for any


                          additional pecuniary losses, including but not limited to any costs incurred for health and


                          life   insurance premiums, medical treatment while without insurance, and the cost 0f


                          seeking     new employment, and compensation                    for the   damage done        t0 her valuable


                          reputation, in     amounts   to   be determined    at trial;



                                    d.)   an order the Defendant make Whole the Plaintiff by providing compensation for


                          non-pecuniary losses, including but not limited to emotional pain, suffering, humiliation,




                                                                              Page 63
Case Number: PC-2020-08337
                   Case County
Filed in Providence/Bristol
                        PM
Submitted: 12/2/2020 3:04
                               Superior Court
                        1:21-cv-00188-JJM-PAS Document 4 Filed 05/03/21 Page 64 of 65 PageID #: 95
Envelope: 2858242
Reviewer: Rachel L.                                                                                                                 11



                          and mental anguish         in   amounts    to   be proven   at trial,    including an appropriate award of


                          compensatory damages;


                                  e.)   grant attorney’s fees and the costs 0f the action;


                                  f.)   grant punitive or exemplary damages, as appropriate to punish the Defendants


                          for their malicious conduct and/or for their reckless and/or callous indifference t0 the


                          statutorily protected rights      of the   Plaintiff;



                                  g.) grant    an appropriate award of prejudgment                   interest,   including an award 0f


                          interest for all   damages awarded         to the Plaintiffs   from the date the cause of action accrued,

                          pursuant to R.I.G.L. Section 9-21-10;


                                  h.) grant    such ﬁthher relief as the court deems necessary and proper.




                                                            DEMAND FOR TRIAL BY JURY
                                  Plaintiffs   hereby demands          trial   by jury of   all   issues pertinent t0 the causes in the


                          Complaint     triable as   0f right by jury.


                          Respectfully Submitted,
                          Erin K. Danna,
                          By Her Attorney,

                          /s/ Stephen T.     Fanning

                          Stephen T. Fanning #3900
                          305 South Main Street
                          Providence, RI 02903
                          40 1 -272-8250
                          401-272-4520 (FAX)




                                                                                Page 64
Case Number: PC-2020-08337
                   Case County
                        1:21-cv-00188-JJM-PAS
Filed in Providence/Bristol
                        PM
Submitted: 12/2/2020 3:04
                               Superior Court
                                              Document 4 Filed 05/03/21 Page 65 of 65 PageID #: 96
Envelope: 2858242
Reviewer: Rachel L.                                                                         12




                                                       Page 65
